Exhibit 10.19
CONTRIBUTION AGREEMENT
AMONG
NEW YORK STATE COMMON RETIREMENT FUND
AND
LIBERTY PROPERTY LIMITED PARTNERSHIP
AND
LIBERTY WASHINGTON, LP

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   1.  
CONTRIBUTION OF OWNERSHIP INTERESTS
    1      
1.1 Description of the Ownership Interests
    1      
1.2 Description of the Property
    1      
1.3 Schedule of Parcels
    2      
1.4 Value of the Interests
    2   2.  
FORMATION OF THE COMPANY; CONTRIBUTIONS; CLOSING PROCEDURES
    2      
2.1 Contribution Procedures
    2      
2.2 Tax Treatment
    3   3.  
PRE-CLOSING MATTERS
    3      
3.1 Information Provided to NYSCRF
    3      
3.2 Additional Service Contracts
    3      
3.3 Additional Tenant Leases
    3      
3.4 Existing Loans
    3      
3.5 Estoppel Letters
    4   4.  
REPRESENTATIONS, WARRANTIES AND COVENANTS
    4      
4.1 Liberty’s Representations and Warranties
    4      
4.2 Delivery of Documents
    8      
4.3 Knowledge Defined
    8      
4.4 Liberty’s Covenants
    8      
4.5 Indemnity For Breach by Liberty
    10      
4.6 NYSCRF’s Representations and Warranties
    10   5.  
CONDITIONS OF CLOSING
    11      
5.1 Closing Conditions For NYSCRF’s Benefit; Removal of a Parcel
    11  

 



--------------------------------------------------------------------------------



 



                      Page      
5.2 Conditions Precedent for Liberty’s Benefit
    12   6.  
CLOSING
    13      
6.1 Closing
    13      
6.2 Title Insurance
    15      
6.3 Delivery of Documents, Possession, Keys and Other Items
    15      
6.4 Closing Costs; Transfer Taxes
    15   7.  
PRORATIONS
    16      
7.1 Initial Proration
    16      
7.2 Adjustments; Reproration
    17      
7.3 Indemnity
    17   8.  
SURVIVAL
    18      
8.1 Survival
    18   9.  
COMMISSIONS
    18      
9.1 Liberty’s Indemnity
    18      
9.2 NYSCRF’s Indemnity
    18   10.  
FURTHER INSTRUMENTS
    19   11.  
TERMINATION AND REMEDIES
    19      
11.1 Liberty’s Default
    19      
11.2 NYSCRF’s Default
    19      
11.3 Costs and Expenses; Limitation
    20      
11.4 Limitation of NYSCRF Liability
    20   12.  
RISK OF LOSS
    20   13.  
PROVISIONS REGARDING HAZARDOUS SUBSTANCES
    21      
13.1 Definitions
    21      
13.2 Liberty’s Environmental Representations and Warranties
    22  

2



--------------------------------------------------------------------------------



 



                      Page      
13.3 Environmental Covenant
    22      
13.4 Environmental Indemnification
    22   14.  
NO ASSUMPTION
    24      
14.1 No Assumption
    24   15.  
NOTICES
    24      
15.1 Notices
    24   16.  
MISCELLANEOUS
    25      
16.1 Entire Agreement
    25      
16.2 Counterparts
    25      
16.3 Time of the Essence
    25      
16.4 Assignment
    25      
16.5 Dates
    26      
16.6 Binding on Successors and Assigns
    26      
16.7 Records
    26      
16.8 Confidentiality and Public Disclosure
    26      
16.9 Termination
    26      
16.10 Reporting Person
    26      
16.11 Paragraph Headings
    26      
16.12 Facsimile Signatures
    26      
16.13 Exculpation
    27      
16.14 AS IS
    27      
16.15 Governing Law
    28      
16.16 Receipt of Written Notice Defined
    28  

3



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
     THIS CONTRIBUTION AGREEMENT (the “Agreement”) is entered into among NEW
YORK STATE COMMON RETIREMENT FUND (“NYSCRF”), LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“Liberty”), and LIBERTY
WASHINGTON, LP, a Delaware limited partnership (the “Company”).
     1. CONTRIBUTION OF OWNERSHIP INTERESTS
     1.1 Description of the Ownership Interests. In consideration of the terms
and conditions hereinafter set forth, Liberty shall contribute, or cause to be
contributed, to the Company, all of Liberty’s ownership interests (the
“Contributed Interests”) in certain of those entities identified on Exhibit A
attached hereto (each a “Contributed Entity” and collectively, the “Contributed
Entities”), including, without limitation, the following:
          (a) Liberty’s voting, approval and consent rights with respect to the
Contributed Entities, whether under the Contributed Entities’ Operating
Agreements (as defined in Section 4.1(a)(ii)) or state law;
          (b) Liberty’s rights to cash flow distributions, and other payments or
distributions of capital, return on capital, reimbursements, repayments, fees,
surplus, profits, sales proceeds or borrowings of or from the Contributed
Entities (whether during the term of the Contributed Entities or in connection
with the liquidation of the Contributed Entities), to the extent arising from
and after the Closing Date; and
          (c) Liberty’s right to any allocations of tax items of the Contributed
Entities that accrue for tax purposes on or after the Closing Date (as defined
in Section 6.1).
The terms Purchased Entities (as defined in Schedule 2.1(b)(ii) attached hereto)
and Contributed Entities are sometimes referred to herein individually as an
“Entity” and collectively as the “Entities”.
     1.2 Description of the Property. Each Entity owns, directly or indirectly,
either solely or together with another Entity, one or more office properties as
expressly identified on Exhibit A attached hereto, including all of the
following described property with respect to the applicable office property
(collectively, the “Property”):
          (a) Land. The real property at the addresses identified on Exhibit B
attached hereto and more fully described on Exhibit B attached hereto, together
with all rights and appurtenances pertaining to such real property, including,
without limitation, all cross access/reciprocal access easements and any and all
right, title, and interest of the Entities in and to adjacent roads, alleys,
easements, streets and ways (collectively, the “Land”);
          (b) Improvements. All physical improvements, structures and fixtures
owned by the Entities and placed, constructed or installed on the Land
(collectively, the “Improvements”);
          (c) Tenant Leases. The Entities’ interest in leases and rental
agreements with tenants occupying space situated in the Improvements or
otherwise having contractual rights with regard to use of the Land or the
Improvements as of the Closing Date (collectively, the “Tenant Leases”), and all
existing unapplied security deposits or like payments, if any, paid

 



--------------------------------------------------------------------------------



 



by tenants under the Tenant Leases or other security provided in connection with
the Tenant Leases and identified on the Rent Roll (as defined in Section 4.1
hereof);
          (d) Service Contracts. The Entities’ interest in all (i) management
and/or brokerage contracts relating to the Land or Improvements;
(ii) maintenance, repair, service and pest control contracts relating to the
Land or Improvements; and (iii) other contracts pursuant to which services or
goods are provided to the Land or Improvements, not to include any management
agreement affecting the Land or Improvements (collectively, the “Service
Contracts”);
          (e) Warranties, etc. The Entities’ interest in all warranties,
guaranties and bonds relating to the Land and the Improvements;
          (f) Plans. All site plans, surveys, plans and specifications, floor
plans, art work, brochures, and tenant correspondence files in each Entity’s
possession or in the possession of Liberty’s leasing and management agents for
the Property and which relate specifically to the Land or the Improvements; and
          (g) Intangible Property. All intangible property owned or held by the
Entities or in which an Entity has an interest, if any, and the right to the use
thereof, including but not limited to, the Entities’ rights under governmental
permits or approvals (to the extent same are assignable) and the right to the
use of (without warranty as to exclusivity or otherwise) the names, trade marks,
trade names and telephone numbers and listings employed exclusively in
connection with the Land or the Improvements or the operations thereon (the
“Intangible Property”).
     1.3 Schedule of Parcels. The Property consists of separate parcels, each of
which is identified on Exhibit A hereto and referred to herein individually as a
“Parcel”, and collectively as the “Parcels”. Each Parcel is owned directly or
indirectly by the Entity identified on Exhibit A.
     1.4 Value of the Interests. The Parties acknowledge and agree that the
Interests, as hereinafter defined, have the gross value ascribed to them on
Exhibit A, which ascribed value is referred to herein as the “Gross Asset
Value”.
     2. FORMATION OF THE COMPANY; CONTRIBUTIONS; CLOSING PROCEDURES
     2.1 Contribution Procedures. When the conditions to Closing (as defined in
Section 6.1) set forth in Sections 5.1 and 5.2 have been satisfied or waived by
the party for whose benefit the conditions are included, the following shall
occur:
          (a) Formation of Company. The parties shall execute and deliver the
Limited Partnership Agreement of the Company in the form of Exhibit F (the
“Partnership Agreement”). Liberty hereby designates Liberty Washington Venture,
LLC (the “LLC”) to receive the general partnership interests in the Company to
which Liberty is entitled by reason of its contributions hereunder. The LLC has
filed or caused to be filed the certificate of limited partnership for the
Company with the Secretary of State of the Sate of Delaware on September 21,
2007.
          (b) Capital Contributions.
               (i) On the day prior to the Closing Date, subject to the
adjustments provided for herein, in consideration of the terms and conditions
set forth herein,

2



--------------------------------------------------------------------------------



 



NYSCRF shall contribute cash to the Company an amount (herein referred to as the
“Contribution Amount”) equal to $415,063,748.00.
               (ii) On the Closing Date, the parties shall undertake the
Additional Closing Procedures described on Schedule 2.1(b)(ii) attached hereto,
in the order set forth therein. The transactions described in
Schedule 2.1(b)(ii) shall result in Liberty making a capital contribution to the
Company on behalf of the LLC in the aggregate amount of $138,354,583.00.
          (c) Closing Costs. The Company shall pay all Closing Costs.
          (d) Management and Leasing Agreement. Immediately following the
completion of the contributions referred to in Section 2.1(b) above, the Company
shall cause its subsidiaries that own the Parcels to enter into a Management and
Leasing Agreement in the form of Exhibit G, attached hereto, for its respective
parcel (the “Management Agreement”). Notwithstanding the foregoing, in the event
that lender approval is not obtained for the assumption of any of the Assumed
Financing (as defined in Section 3.4) prior to the contribution or sale of the
applicable Entity to the Company, the then-existing management agreement for
such Entity (the “Existing Management Agreement”) shall remain in place and
effective until such approval is obtained or such Assumed Financing is paid off,
defeased or refinanced; provided, however, that as between the Manager and the
“Owner” under such Existing Management Agreement, the fees and obligations set
forth in the form of Management and Leasing Agreement attached hereto as
Exhibit G shall control.
     2.2 Tax Treatment. Upon completion of the events described in Section 2.1,
except as otherwise provided herein, the transaction contemplated hereby will be
treated, for federal income tax purposes, as a contribution to the Company of a
twenty-five percent (25%) undivided interest in the Contributed Interests in
exchange for an interest in the Company and a sale to the Company of a
seventy-five percent (75%) undivided interest in the Contributed Interests in
exchange for an amount realized equal to the amount of the Merger Loan (and all
other indebtedness or liabilities to which the Contributed Interests are subject
or treated as subject for tax purposes).
     3. PRE-CLOSING MATTERS
     3.1 Information Provided to NYSCRF. NYSCRF acknowledges that Liberty has
furnished or made available to NYSCRF all of the items described on Exhibit D
attached hereto (collectively, the “Due Diligence Items”).
     3.2 Additional Service Contracts. From and after the date hereof, and
continuing until Closing or the earlier termination of this Agreement (in whole
or, with respect to any Interest being terminated pursuant to this Agreement, in
part), Liberty shall not enter into any new Service Contracts with respect to
the Property without the prior consent of NYSCRF, which consent shall not be
unreasonably withheld, conditioned or delayed.
     3.3 Additional Tenant Leases. From and after the date hereof, and
continuing until Closing or the earlier termination of this Agreement (in whole
or, with respect to any Contributed Interest being terminated pursuant to this
Agreement, in part), Liberty shall not enter into any new Tenant Leases with
respect to the Property without the prior consent of NYSCRF, which consent shall
not be unreasonably withheld, conditioned or delayed.
     3.4 Existing Loans. Nine (9) of the Parcels are currently encumbered by
mortgage loans, and one (1) Contributed Entity currently maintains a secured
revolving line of credit, each as more particularly shown on Schedule 3.4
attached hereto (collectively, the “Existing Loans"). Liberty intends to
undertake the following actions with respect to the Existing Loans at

3



--------------------------------------------------------------------------------



 



or before Closing, all at the sole cost and expense of the Company: (i) the
construction loan currently encumbering 1129 20th Street, NW will be repaid in
full; (ii) the line of credit will be repaid in full; (iii) the mortgage loans
currently encumbering Lakeside I & II and WillowWood III & IV will be defeased
in accordance with the procedures described in Schedule 2.1(b)(ii); and (iv) the
remaining Existing Loans will remain in place and will be “assumed” by the
Company. The Existing Loans described in Clauses (i)-(iii) above are referred to
herein as the “Satisfied Loans”, and the Existing Loans described in Clause
(iv) above are referred to herein as the “Assumed Financing”. The Assumed
Financing and the Liberty Loan are referred to herein collectively as the
“Permanent Financing”.
     3.5 Estoppel Letters. Liberty shall use diligent efforts to obtain and
deliver to NYSCRF, on or before the Closing Date, estoppel letters,
substantially in the form of Exhibit J attached hereto, or, in the case of
leases with the General Services Administration (the “GSA”), a Lease Status
Report in the GSA’s standard form, executed by tenants occupying more than
25,000 square feet of the Property on the date of this Agreement.
     4. REPRESENTATIONS, WARRANTIES AND COVENANTS
     4.1 Liberty’s Representations and Warranties. Liberty represents and
warrants to NYSCRF (and to the Company, as of the Closing Date) as follows
(which representations and warranties shall be true and correct as of the date
hereof and as of the Closing):
          (a) Entities.
               (i) Each Entity is a duly formed, validly existing limited
liability company or limited partnership organized under the laws of the State
of Delaware and is duly qualified or registered to do business in the
Commonwealth of Virginia or the District of Columbia, as applicable based upon
the location of the Parcel owned by such Entity, if any.
               (ii) The limited liability company agreement or partnership
agreement, whichever is applicable (the “Operating Agreements”), of each Entity
is in full force and effect, has not been modified, supplemented, amended or
terminated and, together with the applicable Certificate of Formation or
Certificate of Limited Partnership, constitutes the sole agreement and
understanding (written or oral) among the parties thereto with respect to the
applicable Entity. A true and correct copy of the Operating Agreement of each
Entity has been delivered to NYSCRF.
               (iii) On the Closing Date, Liberty will be the only beneficial
and legal owner of the Contributed Interests, free and clear of all liens,
security interests, pledges, assignments, claims, options, encumbrances,
charges, commitments, and equitable interests or rights of others, of any kind
whatsoever, other than the Assumed Financing and the Merger Loan.
               (iv) Neither Liberty nor any Entity is the subject of any
bankruptcy or other insolvency proceeding.
               (v) The Entities have no assets other than their direct or
indirect interest in the Property as shown on Exhibit A, and, where applicable,
direct or indirect ownership interests in Entities that own the Property.
               (vi) The Entities have not conducted any business that is
unrelated to their respective ownership of the Property and, where applicable,
direct or indirect ownership interests in Entities that own the Property.

4



--------------------------------------------------------------------------------



 



               (vii) No Entity employs employees who manage, maintain or service
the Property and whom the Company would be obligated to employ subsequent to
Closing. There are no collective bargaining agreements or other similar
contracts or agreements with any labor union or bargaining unit respecting the
Property or the Entities.
               (viii) None of the Entities is a “foreign person” within the
meaning of Sections 1445 and 7701 the Internal Revenue Code of 1986, as amended
(hereinafter, the “Code”).
               (ix) The Entities are not delinquent in filing any tax returns
which are required to have been filed by them. The Entities have no outstanding
liability for any Taxes (as hereinafter defined), with the exception of Tax for
the current tax year that are to be allocated between Seller and Buyer as set
forth in Section 7.1(f). “Tax” means any federal, state, county, provincial,
local or foreign income, gross receipts, sales, use, ad valorem, employment,
severance, transfer, gains, profits, excise, franchise, property, capital stock,
premium, minimum and alternative minimum or other taxes, fees, levies, duties,
assessments or charges of any kind or nature whatsoever imposed by any
government, any governmental entity, department, commission, board, agency or
instrumentality, and any court, tribunal or judicial body, in each case whether
federal, state, county, provincial, local or foreign (“Governmental Authority”),
whether such Tax is payable directly or by withholding, together with any
interest, penalties (civil or criminal), additions to or additional amounts
imposed by, any Governmental Authority with respect thereto.
          (b) Property.
               (i) Title. Each Entity or its subsidiary that is the fee owner of
the Parcel in question, holds or will hold as of Closing, a title insurance
policy insuring fee simple ownership of the Land and the Improvements for its
respective Parcel. To Liberty’s knowledge, the Entities do not own or lease any
personal property in connection with the Land and Improvements.
               (ii) Litigation. There is no pending nor, to Liberty’s knowledge,
threatened litigation or administrative proceedings that, if resolved adversely
to Liberty or any Entity would adversely affect title to the Property or any
part thereof or the ability of Liberty to perform any of its obligations
hereunder or the use of the Property by the Company as it is presently being
used or otherwise materially and adversely affect the Property, except as set
forth on Schedule 4.1(b)(ii) (the “Existing Litigation”).
               (iii) Notice of Liens. Liberty has not received written notice of
the intention of any governmental authority to file or impose any liens (other
than statutory liens for real estate taxes not yet due and payable) or special
assessments against any of the Property, nor, to Liberty’s knowledge, do there
currently exist any facts or circumstances that would allow any governmental
authority the right to file or impose such liens or assessments.
               (iv) Schedule of Leases; Rent Roll; Tenant Leases. To Liberty’s
knowledge, the Schedule of Lease Documents (the “Schedule of Leases”) provided
to NYSCRF pursuant to Section 3.1 hereof is a complete and correct list of all
Tenant Leases and amendments thereto in effect as of the date of this Agreement.
To Liberty’s knowledge, the rent roll provided to NYSCRF pursuant to Section 3.1
hereof (the “Rent Roll”) sets forth with respect to each of the Tenant Leases in
effect on the date hereof (i) the square footage of the space covered thereby,
(ii) the expiration date of the term thereof, (iii) the rents and other charges
payable thereunder, (iv) the amount of the security deposit thereunder, if any,
and (v) any brokerage or leasing fees due and payable thereunder. To Liberty’s
knowledge, no Tenant Lease has been modified, altered or amended in any respect
except as set forth in the Schedule of

5



--------------------------------------------------------------------------------



 



Leases. To Liberty’s knowledge, there are no leases, tenancies or other rights
of occupancy or use for any portion of the Property other than pursuant to
Tenant Leases, copies of which have been delivered to NYSCRF.
               (v) Encumbrances on Tenant Leases. To Liberty’s knowledge,
subject to the Assumed Financing, none of the Tenant Leases and none of the
rents or other amounts payable thereunder has been assigned, pledged or
encumbered by Liberty, except for any assignment, pledge or encumbrance that
Liberty will cause to be terminated or released at or prior to Closing.
               (vi) Brokerage or Leasing Commissions. Except as disclosed on the
Rent Roll, to Liberty’s knowledge, no brokerage or leasing commissions or other
compensations are due or payable by Liberty to any person, firm, corporation,
partnership, limited liability company or other entity (each a “Person”) with
respect to or on account of the current term of any of the Tenant Leases. Except
as disclosed in the Rent Roll or set forth in the Tenant Leases, to Liberty’s
knowledge, no brokerage or leasing commissions or other compensations are due or
payable by the landlord on any extension or expansion of any Tenant Lease.
               (vii) Obligations to Tenants under Tenant Leases. Except as set
forth on Schedule 4.1(b)(vii) attached hereto, with respect to tenants in
occupancy under Tenant Leases as of the Closing Date, to Liberty’s knowledge,
there are no unperformed obligations to provide any tenant under any Tenant
Lease with any painting, repair, alteration, carpeting, appliance or any other
equipment or work of any kind, under any Tenant Lease or under any other oral or
written agreement whatsoever that would excuse such tenant from accepting its
Premises under the terms of its lease, except for obligations (i) that will be
performed and paid for by Liberty before the Closing or (ii) to complete any
portion of the Premises covered by the Tenant Lease not yet occupied by the
tenant thereunder and not required to be completed under the terms of the Tenant
Lease as of the Closing Date or pursuant to renewal rights under Tenant Leases.
               (viii) Enforceability of Tenant Leases. To Liberty’s knowledge,
each of the Tenant Leases is valid and subsisting and in full force and effect
in accordance with its terms, provisions and conditions and constitutes the
legal, valid, binding and enforceable obligation of the tenant thereunder,
subject to laws applicable generally to creditor’s rights. As of the date of
this Agreement, neither Liberty nor, to the knowledge of Liberty, the tenant is
in material default thereunder. To Liberty’s knowledge, as of the date of this
Agreement, (i) each tenant under a Tenant Lease scheduled to be in possession as
of the date hereof has accepted the premises covered by its Tenant Lease and is
in possession of such premises in accordance with its Tenant Lease, and (ii) all
initial installation work, if any, required of Liberty in order for the tenant
to accept the premises then in actual occupancy by a tenant under the terms of
its lease has been fully performed, paid for and accepted by each such tenant.
To Liberty’s knowledge, no tenant under a Tenant Lease that has been signed as
of the date hereof has any pending litigation, offsets or counterclaims against
Liberty that, if successfully asserted, would reduce the rent payable thereunder
or result in the cancellation or termination thereof. No tenant has given any
written notice to Liberty of such tenant’s intention of instituting litigation
with respect to any Tenant Lease or terminating its tenancy. Each of the
representations and warranties set forth in this Section 4.1(viii) is subject to
the matters disclosed on Schedule 4.1(viii) attached hereto.
               (ix) Agreements to Acquire or Possess the Property. Except as set
forth in the Tenant Leases, to Liberty’s knowledge, no tenant or other occupant
under the Tenant Leases and no other Person (other than, pursuant to this
Agreement, the Company) has any right or option to acquire any fee or leasehold
ownership interest in the Property, or any part thereof, from Liberty or any
Entity. Neither Liberty nor, to Liberty’s knowledge, any Entity has entered

6



--------------------------------------------------------------------------------



 



into any agreement with any Person granting the right to possess the Property,
other than (i) tenants in possession pursuant to the Tenant Leases described in
the Schedule of Leases, (ii) tenants under Tenant Leases entered into by the
Entities after the date hereof in accordance with Section 3.3; or (iii) matters
of public record.
               (x) Defects; Violations; Condemnation Proceedings. With respect
to the Property, neither Liberty nor, to Liberty’s knowledge, any Entity has
received any written notice from any insurance company, governmental agency or
any other Person of (i) any condition, defect, or inadequacy affecting the
Property that, if not corrected, would result in termination of insurance
coverage or materially increase its cost, (ii) any pending or threatened
condemnation proceedings, or (iii) any proceedings that could or would
reasonably be likely to cause the change or other material modification of the
zoning classification or other legal requirements, applicable to the Property or
any part thereof which would materially and adversely affect the Property. To
Liberty’s knowledge, there does not exist any court order, nor does there exist
any restriction or restrictive covenant (save and except matters of public
record and all laws, statutes, ordinances and regulations of applicable
governmental authorities) or other private or public limitation, that is
reasonably likely to materially and adversely affect the use of the Property as
presently being operated.
               (xi) Mechanic’s Liens. At Closing, except for payments currently
due or to become due under existing contracts for tenant improvements under the
Tenant Leases in force and effect as of the date hereof and except for any
payments currently due or to become due under the construction contracts for the
development of the Parcel located at 1129 20th Street, NW, Washington, D.C., to
Liberty’s knowledge, there will not be any unpaid charges, debts, liabilities,
claims or obligations of Liberty or any Entity arising from the construction,
occupancy, ownership, use or operation of the Property which could give rise to
any mechanics’ or materialmen’s or other statutory liens against any of the
Property that will not be paid by Liberty or an Entity at the Closing (or bonded
over in a manner reasonably acceptable to NYSCRF and the Title Company and in
accordance with the provisions of any applicable statutes or regulations or
affirmatively insured against by the Title Company to NYSCRF’s reasonable
satisfaction or for which Liberty may be willing to escrow funds, to the
reasonable satisfaction of NYSCRF).
               (xii) Governmental Requirements. Neither Liberty nor, to
Liberty’s knowledge, any Entity has received a written notice from any
Governmental Authority asserting a violation of any uncured restrictive
covenants, deed restrictions or zoning requirements or other applicable
Governmental Requirements (as defined in Section 13.1(a) hereof) affecting the
Property.
               (xiii) Streets and Highways. Neither Liberty nor, to Liberty’s
knowledge, any Entity has received a written notice of any existing plans to
widen, modify or realign any street adjoining the Property.
               (xiv) Unfulfilled Binding Commitments. No commitments have been
made by Liberty nor, to Liberty’s knowledge, any Entity to any Governmental
Authority, utility company, school board, church or other religious body, or any
homeowners or homeowners’ association, or any other organization, group or
individual, relating to the Property (other than with respect to any declaration
in place at the Property) that would impose an obligation upon the Company or
its successors or assigns to make any contribution or dedications of money or
land or to construct, install or maintain any improvements of a public or
private nature on or off the Property, except for obligations due under the
Tenant Leases and all recorded instruments.

7



--------------------------------------------------------------------------------



 



               (xv) Service Contracts, Tenant Leases, etc. To Liberty’s
knowledge, there are no other contracts (including collective bargaining
agreements), other than the Service Contracts, the Tenant Leases and matters of
public record, that materially and adversely affect the Property or the
operation thereof except as provided to NYSCRF pursuant to Section 3.1.
          (c) Liberty.
               (i) Existence; Authority. Liberty has been formed as a limited
partnership under the laws of the Commonwealth of Pennsylvania and is in good
standing under the laws of such commonwealth. The execution and delivery of, and
Liberty’s performance under, this Agreement are within Liberty’s powers and have
been duly authorized by all requisite action. The Persons executing this
Agreement on behalf of Liberty have the authority to do so. This Agreement
constitutes the legal, valid and binding obligation of Liberty and is
enforceable against Liberty in accordance with its terms, subject to laws
applicable generally to creditor’s rights. Except to the extent lender approval
for the assumption by the Company of the Assumed Financing is not obtained prior
to Closing, performance of this Agreement will not result in any breach of, or
constitute any default under, or result in the imposition of any lien or
encumbrance upon the Property under, any agreement or other instrument to which
Liberty is a party or by which Liberty or the Property is bound. Except as
disclosed on Exhibit H hereto, no consent or approval of any Person, Entity or
of any Governmental Authority is required with respect to the execution and
delivery of this Agreement by Liberty or the consummation by Liberty of the
transactions contemplated hereby or the performance by Liberty of its
obligations hereunder.
               (ii) Foreign Person. Liberty is not a “foreign person” within the
meaning of Sections 1445 and 7701 of the Code.
     4.2 Delivery of Documents. To Liberty’s knowledge, all of the Leases,
Service Contracts and financial information pertaining to the Property
(collectively, the “Documents”) submitted by or on behalf of Liberty to NYSCRF
hereunder that Liberty or Liberty’s employees or agents prepared shall be true,
correct and complete in all material respects. Liberty has no knowledge that any
of the Documents submitted by or on behalf of Liberty to NYSCRF hereunder which
were prepared by third parties contain material inaccuracies or omissions. The
copies of Documents submitted shall be complete and correct copies of the
documents in Liberty’s possession.
     4.3 Knowledge Defined. Whenever a representation or warranty is made herein
as being “to the knowledge of” or “known” to Liberty, or phrases of similar
import, such phrase shall mean facts actually known to the following officers of
Liberty on the date hereof without any independent investigation: Michael Hagan,
Chief Investment Officer, and Richard Casey, Director of Due Diligence.
     4.4 Liberty’s Covenants. Liberty hereby covenants and agrees with NYSCRF
that, after the date of this Agreement and until the earlier of the termination
of this Agreement or the Closing:
          (a) No Assignment or Transfer. Liberty shall not convey the
Contributed Interests in the Contributed Property except to NYSCRF or its
permitted assigns, and Liberty shall not make any material amendments to the
Operating Agreements nor cause any alterations to any portion of the Property
except as otherwise expressly permitted under this Agreement.
          (b) Operation and Management of the Property. From Liberty’s
acquisition of the Contributed Interests and until the Closing, Liberty shall
cause the Property to be operated and maintained in at least the same quality
and manner as Republic operated and maintained the

8



--------------------------------------------------------------------------------



 



Property prior to the date hereof. Without the prior written consent of NYSCRF,
Liberty will not initiate or permit any zoning reclassification of the Property
or seek any variance under existing zoning ordinances applicable to the Property
to use or permit the use of the Property in such a manner that would result in
such use becoming a nonconforming use under applicable zoning ordinances or
other Governmental Requirements. Liberty will not impose any restrictive
covenants or encumbrances (other than Tenant Leases) on the Property or execute
or file any subdivision plat affecting the Property without the prior written
consent of NYSCRF.
          (c) Insurance. Liberty hereby agrees that from Liberty’s acquisition
of the Contributed Interests and until the Closing, it will maintain, or cause
to be maintained, in full force and effect full replacement value and/or all
risk fire and extended coverage insurance upon the Property and public liability
insurance with respect to damage or injury to persons or property occurring on
the Property in such amounts as is maintained by Republic on the date of this
Agreement (such amounts to be increased, if necessary, upon further
construction).
          (d) No Solicitation. Liberty, on behalf of itself, its agents,
contractors and representatives, agrees that from the date hereof until the
earlier of the Closing or the date that this Agreement is terminated, it will
not accept any offers to purchase or otherwise acquire the Entities or the
Property from any party other than the Company or NYSCRF and will not market the
Entities or the Property to any other parties.
          (e) Condemnation; Injury; Damages. Promptly upon obtaining knowledge
of the institution of any proceedings for the condemnation of the Property, or
any portion thereof, or any other proceedings arising out of injury or damage to
the Property, or any portion thereof, Liberty will notify NYSCRF of the pendency
of such proceedings.
          (f) Governmental Requirements; Litigation. Liberty will advise NYSCRF
promptly of any litigation, arbitration or administrative hearing concerning or
affecting the Property or the ownership and/or operation thereof of which
Liberty has actual knowledge or written notice.
          (g) Liens. Except for the liens of the Assumed Financing and liens
that Liberty shall be obligated to release at or prior to Closing, Liberty shall
not grant, consent or permit the filing of any lien or encumbrance against the
Property or any portion thereof subsequent to the date hereof. Liberty will not,
without the prior written consent of NYSCRF, sell, lease, exchange, assign,
transfer, convey or otherwise dispose of all or any part of the Property or any
interest therein, or permit any of the foregoing, except pursuant to Tenant
Leases and other leases approved in writing in advance by NYSCRF pursuant to the
terms hereof.
          (h) Existence. Liberty will continuously maintain Liberty’s existence
as a limited partnership. From and after Liberty’s acquisition of the
Contributed Interests and until the Closing, Liberty will continuously maintain
the Entities’ existence as limited liability companies or limited partnerships,
as applicable.
          (i) Books and Records. From and after Liberty’s acquisition of the
Contributed Interests and until the Closing, Liberty will keep or cause to be
kept accurate books and records of the operation of the Property in
substantially the same manner as Liberty or its predecessors in interest have
maintained such books and records prior to the date of this Agreement, and in
which full, true and correct entries shall be made as soon as reasonably
practical as to all operations on the Property, and all such books and records
shall at all times during reasonable business hours be subject to inspection by
NYSCRF and its duly authorized representatives, subject to Republic’s approval.

9



--------------------------------------------------------------------------------



 



          (j) Tenant Improvements; Leasing Commissions. After Closing, Liberty
shall, at Liberty’s sole cost and expense, cause the completion of the tenant
improvement work listed on Schedule 4.4(j) in accordance with terms of the
applicable lease or other agreement giving rise to the obligation. Furthermore,
Liberty shall be solely responsible for the payment of those leasing commissions
listed on Schedule 4.4(j). This Section 4.4(j) shall survive Closing.
          (k) Severance Payments. Liberty shall, at Liberty’s sole cost and
expense, pay any and all severance payments to any employee or former employee
of RPLP, or any Entity, triggered by the transactions contemplated by this
Agreement. This Section 4.4(k) shall survive Closing.
          (l) Existing Litigation. Liberty agrees to indemnify, defend and hold
NYSCRF and the Company harmless from and against any claim, loss, cost or damage
arising by reason of the Existing Litigation. This Section 4.4(l) shall survive
Closing.
     4.5 Indemnity For Breach by Liberty. Subject to the other provisions hereof
(including the provisions of Section 11.1), if Closing occurs, Liberty shall
indemnify NYSCRF and the Company and their successors and assigns, against and
shall defend and hold NYSCRF and the Company and their successors and assigns,
harmless from, all costs, expenses, and actual damages, including reasonable
attorneys’ fees, that NYSCRF, the Company and/or NYSCRF’s or the Company’s
successors or assigns actually incur because of any breach of any of the
representations, warranties or covenants of Liberty herein contained incurred
prior to [The confidential material contained herein has been omitted and has
been separately filed with the Commission.] after the Closing. Notwithstanding
the foregoing, if NYSCRF has actual knowledge of any such breach prior to
Closing and nonetheless proceeds with the Closing, then in such event any such
breach shall be deemed waived by NYSCRF. NYSCRF and the Company hereby
specifically waive any and all rights which they may have to exemplary, punitive
or consequential damages as a result of Liberty’s default under this Agreement.
     4.6 NYSCRF’s Representations and Warranties. NYSCRF represents and warrants
to Liberty as follows (which representations and warranties shall be true and
correct as of the date hereof and as of the Closing Date):
          (a) Authority. NYSCRF has duly and validly authorized and executed
this Agreement, and it has full right, title, power and authority to enter into
this Agreement and to carry out all of its terms;
          (b) No Violation; Consent. The execution and delivery by NYSCRF of,
consummation of transactions provided for in, and compliance by NYSCRF with all
of the provisions of this Agreement will not violate the organizational
documents of NYSCRF and do not require any approval or consent of any trustee or
holders of any of its debt (except for approvals already obtained).
          (c) Sophisticated Investor. NYSCRF is a sophisticated investor
experienced in commercial real estate investments. NYSCRF has sufficient
experience of and knowledge about the operations of multi-tenant commercial
properties to be able to exercise its approval powers in this Agreement and
under the Partnership Agreement in a commercially reasonable manner and without
delay.
          (d) Indemnity For Breach by NYSCRF. Subject to the other provisions
hereof (including the provisions of Section 11.2), if Closing occurs NYSCRF
shall indemnify Liberty and the Company and their successors and assigns,
against and shall defend and hold Liberty and the Company and their successors
and assigns, harmless from, all costs, expenses, and actual damages, including
reasonable attorneys’ fees, that Liberty, the Company and/or Liberty’s or the
Company’s successors or assigns actually incur because of any breach of any of

10



--------------------------------------------------------------------------------



 



the representations, warranties or covenants of NYSCRF herein contained incurred
prior to one (1) year after the Closing. Notwithstanding the foregoing, if
Liberty has actual knowledge of any such breach prior to Closing and nonetheless
proceeds with the Closing, then in such event any such breach shall be deemed
waived by Liberty. Liberty and the Company hereby specifically waive any and all
rights that they may have to exemplary, punitive or consequential damages as a
result of NYSCRF’s default under this Agreement.
     5. CONDITIONS OF CLOSING
     5.1 Closing Conditions For NYSCRF’s Benefit. The obligations of NYSCRF to
consummate the transaction contemplated hereby are subject to the following
conditions, any of which, if not fulfilled by the Closing or as otherwise
provided herein, shall entitle NYSCRF (at its option) to terminate this
Agreement as provided below:
          (a) Merger. All conditions to the merger of RPLP with and into Liberty
(the “Merger”), as well as the merger of Republic Property Trust with and into
Liberty Acquisition LLC (the REIT Merger”), pursuant to that certain Agreement
of Plan and Merger, dated as of July 23, 2007 (the “Merger Agreement”), shall
have been satisfied in accordance with the terms of the Merger Agreement.
          (b) Absence of Judicial Action. The transactions contemplated under
this Agreement to be effected on the Closing Date shall not have been restrained
or prohibited by any injunction or order or judgment rendered by any court or
other governmental agency of competent jurisdiction and no proceeding shall have
been instituted and be pending in which any creditor of Liberty or any other
Person seeks to restrain such transactions or otherwise to attach any of the
Property, provided that any such proceeding or action contemplated by this
Section 5.1(a) shall not be deemed to include any proceeding or action brought
by, through or under NYSCRF.
          (c) Representations and Warranties. All representations and warranties
made by Liberty herein shall at the time of Closing be true and correct in all
material respects.
          (d) Absence of Litigation. On the Closing Date, Liberty shall have
received no written notice of any litigation pending or threatened against the
Entities or the Property that, if resolved adversely to the Entities or the
Property, would have a material adverse effect on the Entities or the Property,
except for litigation related to the matters disclosed on Schedule 4.1(b)(ii).
          (e) Covenants of Liberty. On the Closing Date, all of the covenants
and agreements herein on the part of Liberty to be complied with or performed on
or before the Closing Date shall have been fully complied with and performed in
all material respects, and there shall exist no material default or material
breach by Liberty under this Agreement.
          (f) Insolvency. On the Closing Date, Liberty and the Entities shall
not be insolvent (i.e., unable to pay its debts as they become due), shall not
have been held or alleged to have made a transfer in fraud of creditors and
shall not have made a general assignment for the benefit of creditors.
          (g) Receiver. On the Closing Date, neither a receiver nor a trustee
nor a custodian shall have been appointed for, or shall have taken possession
of, all or substantially all of the assets of Liberty or any Entity or any of
the Property, either in a proceeding brought by Liberty or in a proceeding
brought against Liberty or an Entity.

11



--------------------------------------------------------------------------------



 



          (h) Bankruptcy. On the Closing Date, neither Liberty nor any Entity
shall have filed a petition for relief under the Federal Bankruptcy Code or any
other present or future federal or state insolvency, bankruptcy or similar law
(all of the foregoing hereinafter collectively called “Applicable Bankruptcy
Law”) nor shall an involuntary petition for relief have been filed against
Liberty or any Entity under any Applicable Bankruptcy Law and not been
dismissed, nor shall any order for relief naming Liberty or an Entity have been
entered under any Applicable Bankruptcy Law, nor shall any composition,
rearrangement, extension, reorganization or other relief of debtors now or
hereafter existing have been requested or consented to by Liberty or any Entity.
          (i) Execution. On the Closing Date, neither the Property nor any part
thereof or any interest therein shall have been taken by execution or other
process of law in any action against Liberty or an Entity.
          (j) Completion of the Partnership Agreement. All Exhibits not attached
to the form of the Partnership Agreement attached hereto as Exhibit F shall have
been completed and such Exhibits reasonably approved by Liberty and NYSCRF.
          (k) Owner’s Policies. On the Closing Date, the Title Company shall be
unconditionally committed to deliver the Owner’s Policy to each Entity (or its
subsidiary) that directly owns Property, in accordance with Section 6.2.
If any one or more of the above conditions is not satisfied by the Closing Date,
NYSCRF may at its option either (i) waive such remaining conditions and proceed
to Closing; or (ii) if such failure is not satisfied prior to closing on the
Merger, NYSCRF may terminate this Agreement by written notice thereof to Liberty
and, except for such obligations and indemnities that expressly survive the
termination of this Agreement, the parties shall have no further right or
obligation hereunder; provided, however, if such failure to satisfy any
condition is a result of a default or breach by Liberty under this Agreement,
NYSCRF shall also have the rights provided under Section 11.1(b) hereof.
     5.2 Conditions Precedent for Liberty’s Benefit. The obligations of Liberty
to consummate the transactions contemplated hereby are subject to the following
conditions which, if not fulfilled by the Closing or as otherwise provided
herein, shall entitle Liberty, at its option, to terminate the Agreement:
          (a) Merger. All conditions to the Merger and the REIT Merger shall
have been satisfied in accordance with the terms of the Merger Agreement.
          (b) Covenants of NYSCRF. All of the covenants and agreements herein on
the part of NYSCRF to be complied with or performed on or before the Closing
Date shall have been fully complied with and performed.
          (c) Representations and Warranties. All representations and warranties
made by NYSCRF herein shall have been and remain true and correct in all
material respects.
          (d) Completion of the Partnership Agreement. All exhibits not attached
to the form of the Partnership Agreement attached hereto as Exhibit F shall be
completed and such Exhibits reasonably approved by Liberty and NYSCRF.
          (e) Absence of Judicial Action. The transactions contemplated under
this Agreement to be effected on the Closing Date shall not have been restrained
or prohibited by any injunction or order or judgment rendered by any court or
other governmental agency of competent jurisdiction.

12



--------------------------------------------------------------------------------



 



          (f) Owner’s Policies. On the Closing Date, the Title Company shall be
unconditionally committed to deliver the Owner’s Policy to each Entity (or its
subsidiary) that directly owns Property, in accordance with Section 6.2.
     6. CLOSING
     6.1 Closing. The closing of the transactions contemplated herein shall be
held on the date of the Merger (the “Closing Date” or the “Closing”), unless
otherwise specified herein. The Closing shall be held at the Philadelphia,
Pennsylvania offices of Wolf, Block, Schorr and Solis-Cohen LLP, or at such
other location as may be acceptable to Liberty and NYSCRF, or at the election of
either party, by delivery of documents in escrow to the Title Company together
with escrow instructions that otherwise comport with the terms of this
Agreement.
          (a) Liberty Closing Obligations. At the Closing, Liberty shall deliver
or cause to be delivered executed counterparts of the Partnership Agreement and
the Management Agreement.
          (b) Liberty Closing Documents. At or before Closing (as the case may
be pursuant to this Agreement), Liberty shall deliver or cause to be delivered
for the benefit of the Company the items specified herein (with copies to
NYSCRF) and the following documents and instruments, each duly executed and,
where necessary, acknowledged:
               (i) a promissory note for the Merger Loan;
               (ii) an assignment and assumption agreement (the “Liberty Loan
Assignment”) in the form of Exhibit K attached hereto, whereby Liberty assigns,
and the Company assumes, all of the rights and obligations of the borrower under
the Liberty Loan Documents;
               (iii) one or more assignment of interests (the “Assignments”) in
the form of Exhibit E attached hereto, dated as of the Closing Date, conveying
the Contributed Interests to the Company;
               (iv) the Purchase Money Loan Documents, and an assignment to the
Company of the lender’s rights thereunder;
               (v) copies of the assignments of the Purchased Interests to the
Company;
               (vi) if necessary, tenant notification agreements, dated the
Closing Date, containing Liberty’s authorization to the tenants of the Property
for payment of rental directly to the Company or the Company’s managing agent,
in form acceptable to NYSCRF and Liberty (the “Tenant Notices”);
               (vii) a Schedule of Leases and Rent Roll for the Property that is
current as of August 31, 2007, containing all the matters described in
Section 4.1(b)(iv), certified by Liberty to Liberty’s knowledge, to be true,
complete and correct in all material respects as of the Closing Date and showing
no changes in the Schedule of Leases and Rent Roll, except for additional Tenant
Leases, terminations of Tenant Leases that have expired by their terms,
terminations of Tenant Leases for reasons other than the expiration of their
terms not in excess of, in the aggregate, [The confidential material contained
herein has been omitted and has been separately filed with the Commission.]
square feet of gross leaseable area, and other changes approved by NYSCRF in
writing or otherwise permitted pursuant to the terms hereof, or that do not
constitute a material adverse effect;

13



--------------------------------------------------------------------------------



 



               (viii) evidence reasonably acceptable to the Title Company
authorizing the consummation by Liberty of the transactions contemplated hereby
and the execution and delivery of the closing documents on behalf of Liberty;
               (ix) such documents, if any, as may be required to assign or
withdraw Liberty’s right to use the trade names, if any, of the Property;
               (x) an executed certificate with respect to Liberty’s non-foreign
status sufficient to comply with the requirements of Section 1445 of the Code,
commonly known as the Foreign Investment in Real Property Tax Act of 1980, and
regulations applicable thereto;
               (xi) an executed copy of Internal Revenue Service Form 1099 as
required by the Tax Reform Act of 1986, and all regulations applicable thereto;
               (xii) copies of executed Tenant Leases, to the extent in
Liberty’s control and not previously delivered to NYSCRF;
               (xiii) executed counterparts of the Partnership Agreement; and
               (xiv) executed counterparts of the Management Agreement.
          (c) NYSCRF Closing Obligations. At or before the Closing (as the case
may be pursuant to this Agreement), NYSCRF, or its permitted assignee, shall do
the following:
               (i) on the day before the Closing, deposit with LaSalle Bank
National Association (the Transfer Agent for the Merger) the Contribution
Amount, adjusted as provided herein, by wire transfer in immediately available
funds; and
               (ii) on the day of Closing, deliver executed counterparts of the
Partnership Agreement.
          (d) Company Obligations. At or prior to Closing (as the case may be
pursuant to this Agreement), NYSCRF and Liberty shall cause the Company to
assume all obligations of Liberty under the Operating Agreements, and the
Assumed Financing pursuant to the forms of documents referenced in
Section 6.1(b). In addition, at Closing, NYSCRF and Liberty shall cause the
Company to do the following:
               (i) deliver evidence acceptable to the Title Company and
reasonably acceptable to Liberty, authorizing the consummation by the Company of
the transactions contemplated hereby and the execution and delivery of the
closing documents on behalf of the Company;
               (ii) execute and deliver the agreements of sale contemplated by
the Recitals, if any;
               (iii) deliver the Purchase Money Loan Documents to RPLP in
accordance with the Recitals, if any;
               (iv) execute and deliver an assignment and assumption agreement
sufficient for the Company to acquire the Purchased Interests pursuant to the
Recitals, if applicable;
               (v) fund the Merger Loan;

14



--------------------------------------------------------------------------------



 



               (vi) execute and deliver the Liberty Loan Assignment; and
               (vii) deliver executed counterparts of the Management Agreement.
To the extent the consent of NYSCRF is required under the Partnership Agreement
or otherwise in order for the Company to perform any of the foregoing actions or
deliver any of any of the above items, NYSCRF hereby consents.
          (e) Further Assurances. At the Closing, the Company, Liberty and
NYSCRF shall execute and deliver, or cause to be executed or delivered, such
other instruments and documents as may be necessary in order to complete the
Closing of the transactions contemplated hereunder, the form and content of
which shall be reasonably acceptable to Liberty and NYSCRF.
          (f) Delivery of Closing Documents. The Company, Liberty and NYSCRF
acknowledge and agree to use commercially reasonable efforts to execute and
deliver to the Title Company to hold in escrow all documents required to be
delivered at the Closing pursuant to this Section 6.1 at least two (2) business
days prior to the Closing Date.
     6.2 Title Insurance. At the Closing, Commonwealth Land Title Insurance
Company (the “Title Company”) shall furnish each Entity (or its subsidiary that
is the direct owner of Property) with an owner’s policy of title insurance (an
“Owner’s Policy”) that substantially conforms to the marked-up title commitments
previously delivered by Liberty to NYSCRF. The Owner’s Policies to be issued at
Closing shall contain (to the extent available in the applicable jurisdiction):
(i) an affirmative endorsement insuring the Company that there are no violations
of any restrictive covenants affecting the Property, (ii) an access endorsement
insuring vehicular and pedestrian access to all contiguous streets from all
present points of entry; (iii) a contiguity endorsement, if applicable; (iv) a
survey endorsement; (v) a location endorsement; (vi) an endorsement deleting the
creditor’s rights exception; (vii) a non-imputation endorsement; and (viii) a
zoning endorsement (completed structures, including parking and loading dock).
The Title Company has executed the joinder attached to this Agreement to
evidence its agreement to, among other things, the provisions of this
Section 6.2.
     6.3 Delivery of Documents, Possession, Keys and Other Items. At the
Closing, Liberty shall (i) provide the Company with the originals of all
available documents within Liberty’s possession or control, copies of which were
provided to NYSCRF pursuant to Section 3.1 hereof, and (ii) deliver or cause to
be delivered to the Company all books and records in Liberty’s possession
pertaining to the Entities. All such documents which are located at the Property
may be delivered with the Property. Any other such documents shall be made
available to the Company by Liberty at a mutually convenient time and place, and
Liberty may retain additional copies of such items as it deems necessary or
convenient. NYSCRF acknowledges that the Company and Liberty have the same
principal offices and that no physical transfer of such documents will be
required.
     6.4 Closing Costs; Transfer Taxes.
          (a) [The confidential material contained herein has been omitted and
has been separately filed with the Commission.]

15



--------------------------------------------------------------------------------



 



          (c) Liberty and NYSCRF each shall pay their respective legal fees
incurred in negotiating this Agreement, the Partnership Agreement and related
joint venture documents.
          (d) In the event of any post-Closing increase or decrease in the
amount of transfer tax payable hereunder, the parties hereto shall pay or be
reimbursed for such increase or decrease, as the case may be, in accordance
with, and in proportion to, each party’s obligation as set forth in this
Section 6.4. This Section 6.4(d) shall survive Closing.
     7. PRORATIONS
     7.1 Initial Proration. Within [The confidential material contained herein
has been omitted and has been separately filed with the Commission.] days after
the Closing Date, the parties shall prorate the following items as of the
Closing Date:
          (a) Taxes. All real estate taxes with respect to the Property shall be
prorated between Liberty and the Company as of the Closing Date.
          (b) Rents. Rent shall be prorated as of the Closing Date, except that
no proration shall be made for rents delinquent as of the Closing Date
(hereinafter called the “Delinquent Rents”). The Company shall have no liability
to Liberty for the Delinquent Rents and shall have no obligation to collect
same, provided, however, amounts collected by the Company or the Entities from
tenants owing Delinquent Rents shall be applied first to rents owed by such
tenant accruing from and after the Closing Date and then to Delinquent Rents.
Any such amounts applicable to Delinquent Rents received by the Company or the
Entities shall be forwarded to Liberty within fifteen (15) days of receipt
thereof. Liberty reserves the right to pursue legal remedies against tenants
owing Delinquent Rents so long as pursuit of its legal remedies does not cause
the tenant to be evicted.
          (c) Operating Costs. All operating expenses, including utilities (to
the extent not paid directly by tenants), maintenance and other operating costs
and expenses incurred by the Entities in connection with the ownership,
operation, maintenance and management of the Property shall be prorated between
Liberty and the Company as of the Closing.
          (d) Insurance Premiums. Insurance premiums shall be prorated as of the
Closing Date.
          (e) Other Income and Expenses. All other income from, and expenses of,
the Property, including but not limited to public utility charges, maintenance
charges and service

16



--------------------------------------------------------------------------------



 



charges, shall be prorated as of the Closing Date and the Company shall assume
such expenses for periods subsequent to Closing.
          (f) Federal, State and Local Taxes. To the maximum extent permissible,
for Federal, State and local tax purposes the parties will cause the Entities
and their subsidiaries to treat the Closing Date as the beginning of a fiscal
period. Liberty will file all returns and pay all taxes owing for periods
through the day preceding the Closing Date and the Company will file all returns
and pay all taxes owing for periods beginning with the Closing Date. If and to
the extent that such filing of separate returns is not permitted by any taxing
authority, and as to any tax that applies to a period both before and after the
Closing Date, the parties will cooperate in the furnishing of information
necessary to the preparation and filing of returns, and will pay their
respective shares of tax liability in proportion to their respective shares of
the thing taxed (for example, gross receipts or net income). The obligations of
the parties hereunder shall survive Closing until each such tax return has been
filed, all such taxes owing have been paid and such returns and payments are no
longer subject to contest by the taxing authority. Notwithstanding the
foregoing, for tax purposes, closing shall be deemed to occur at 11:59 p.m.
(local Washington, D.C. time) on the day preceding the Closing Date.
          (g) Assumed Financing. Interest, credits, costs and expenses (other
than the costs and expenses described in Section 6.4(b)(iii), which shall be the
sole obligation of the Company) related to the Assumed Financing will be
adjusted and apportioned between Liberty and the Company in accordance with the
following: (i) prepaid interest will be paid to Liberty by the Company and
accrued, but unpaid interest will be paid by Liberty with both to be apportioned
as of the day preceding the Closing Date; and (ii) Liberty will be entitled to
receive the amounts (including accrued interest) of any escrow and other sums on
deposit with a lender under the Assumed Financing (including any escrow
reserves) when disbursed by the holder of such Assumed Financing.
     7.2 Adjustments; Reproration. After receipt of final financial statements
for the Entities for the current year or applicable fiscal period, Liberty shall
prepare and present to NYSCRF a calculation of the reproration of the profits
and losses of the Entities to be passed through to the Company. The parties
shall make the appropriate adjusting payment between them within 30 days after
presentment to NYSCRF of Liberty’s calculation. This provision shall survive the
Closing.
     7.3 Indemnity.
          (a) Except for items to be prorated and reprorated by Liberty and
NYSCRF pursuant to this Article 7, Liberty hereby assumes full responsibility
for any and all demands, claims, legal or administrative proceedings, losses,
liabilities, damages, penalties, fines, liens, judgments, costs or expenses
whatsoever (including, without limitation, attorneys’ fees and costs), whether
direct or indirect, known or unknown, foreseen or unforeseen, that may arise on
account of or in any way be connected with the ownership of the Interests,
Entities or the Property first arising or accruing prior to the Closing Date,
including, without limitation, the Existing Litigation. Liberty also agrees to
indemnify, defend and hold the Company and NYSCRF harmless from any claims,
liabilities or costs (including reasonable attorneys’ fees) arising from
Liberty’s failure to perform said obligations.
          (b) Except for items to be prorated and reprorated by Liberty and
NYSCRF pursuant to this Article 7, the Company hereby assumes full
responsibility for any and all demands, claims, legal or administrative
proceedings, losses, liabilities, damages, penalties, fines, liens, judgments,
costs or expenses whatsoever (including, without limitation, attorneys’ fees and
costs), whether direct or indirect, known or unknown, foreseen or unforeseen
(“Losses

17



--------------------------------------------------------------------------------



 



and Liabilities”), which may arise on account of or in any way be connected with
the ownership of the Property first arising or accruing on or after to the
Closing Date, excluding, however, any Liberty Losses and Liabilities
(hereinafter defined). The Company also agrees to indemnify, defend and hold
Liberty harmless from any claims, liabilities or costs (including reasonable
attorneys’ fees) arising from the Company’s failure to perform said obligations,
provided the same do not arise on account of Liberty Losses and Liabilities. As
used herein, “Liberty Losses and Liabilities” are any Losses and Liabilities
which may arise on account of or in any way be connected with any action by
Liberty or the LLC (a) that was not taken in the reasonable belief that it was
within their scope of authority under the Partnership Agreement, (b)
constituting fraud, bad faith, negligence or willful misconduct, or a breach of
the standards set forth in Section 6.02(d) of the Partnership Agreement, or
(c) in violation of securities laws or criminal laws.
          (c) The provisions of this Section 7.3 shall survive the Closing.
     8. SURVIVAL
     8.1 Survival. Except as otherwise expressly provided herein, all warranties
representations, covenants, obligations and agreements contained in this
Agreement shall survive the execution and delivery of this Agreement and shall
survive the Closing for a period of one (1) year and any right of action for the
breach of any representation, warranty or covenant contained herein shall not
merge with the Assignment but shall survive the Closing for such one (1) year
period and may be enforced by the Company. In addition to all other remedies
that NYSCRF and/or the Company may have at law or in equity, the Company may
offset any final, non-appealable judgment it obtains against Liberty against any
distributions due to Liberty from the Company. Notwithstanding anything
contained in this Agreement to the contrary, the representations and warranties
contained in Section 4.1(a) shall survive the Closing.
     9. COMMISSIONS
     9.1 Liberty’s Indemnity. LIBERTY SHALL INDEMNIFY NYSCRF AND THE COMPANY AND
HOLD AND DEFEND NYSCRF AND THE COMPANY HARMLESS FROM AND AGAINST ANY AND ALL
CLAIMS, LOSSES, LIABILITIES, DAMAGES, DEMANDS, COSTS AND EXPENSES (INCLUDING
ACTUAL, REASONABLE ATTORNEYS’ FEES AT OR BEFORE THE TRIAL LEVEL AND ANY
APPELLATE PROCEEDINGS) ARISING OUT OF ANY CLAIM MADE BY ANY REALTOR, BROKER,
FINDER, OR ANY OTHER INTERMEDIARY WHO CLAIMS TO HAVE BEEN ENGAGED, CONTRACTED OR
UTILIZED BY LIBERTY IN CONNECTION WITH THE TRANSACTIONS THAT ARE THE SUBJECT
MATTER OF THIS AGREEMENT. THIS INDEMNIFICATION SHALL SURVIVE THE CLOSING.
     9.2 NYSCRF’s Indemnity. NYSCRF SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND
LIBERTY AND THE COMPANY FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES,
LIABILITIES, DAMAGES, DEMANDS, COSTS AND EXPENSES (INCLUDING ACTUAL, REASONABLE
ATTORNEYS’ FEES AT OR BEFORE THE TRIAL LEVEL AND ANY APPELLATE PROCEEDINGS)
ARISING OUT OF ANY CLAIM MADE BY ANY REALTOR, BROKER, FINDER OR ANY OTHER
INTERMEDIARY WHO CLAIMS TO HAVE BEEN ENGAGED, CONTRACTED OR UTILIZED BY NYSCRF
IN CONNECTION WITH THE TRANSACTIONS THAT ARE THE SUBJECT MATTER OF

18



--------------------------------------------------------------------------------



 



THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY AND ALL FEES PAYABLE TO HEITMAN
CAPITAL MANAGEMENT LLC IN CONNECTION WITH THE TRANSACTIONS THAT ARE THE SUBJECT
MATTER OF THIS AGREEMENT. THIS INDEMNIFICATION SHALL SURVIVE THE CLOSING.
     10. FURTHER INSTRUMENTS
     Liberty will, whenever reasonably requested by NYSCRF, and NYSCRF will,
whenever reasonably requested by Liberty, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, any and all conveyances,
assignments and all other instruments and documents as may be reasonably
necessary in order to complete the transaction herein provided and to carry out
the terms and provisions of this Agreement.
     11. TERMINATION AND REMEDIES
     11.1 Liberty’s Default.
          (a) Subject to the provisions of Section 11.1(b) below, if Liberty has
not terminated this Agreement pursuant to any of the provisions hereof
authorizing such termination, and if prior to or at the Closing Liberty defaults
hereunder or shall have failed to have performed any of the material covenants
and/or agreements contained herein that are to be performed by Liberty at or
prior to the Closing, or if any warranty or representation made by Liberty
herein is not true and correct in all material respects, NYSCRF may, at its
option, as its sole and exclusive remedies, either (i) seek specific performance
of this Agreement, or (ii) terminate this Agreement.
          (b) Notwithstanding anything in Section 11.1(a) to the contrary,
NYSCRF will, prior to the exercise of the remedies contained in Section 11.1(a),
give Liberty written notice (“NYSCRF’s Default Notice”) specifying the nature of
such default. Until the date that is five (5) days after receipt of NYSCRF’s
Default Notice, Liberty may, at its option, elect to cure such default or waive
the option to cure the default; provided, however, Liberty’s failure to give
NYSCRF written notice of its election within this time period shall be deemed an
election by Liberty to waive its right to cure the default. If Liberty waives or
is deemed to have waived its right to cure the default, NYSCRF shall thereafter
be entitled to exercise the remedies in accordance with the terms of
Section 11.1(a). If Liberty elects to cure the default specified in NYSCRF’s
Default Notice, Liberty shall commence to cure such default within fifteen
(15) days from the date of such election and diligently pursue such cure to
completion within forty-five (45) days (“Liberty’s Cure Period”). If Liberty
fails to cure such default within Liberty’s Cure Period to NYSCRF’s reasonable
satisfaction, NYSCRF may exercise its remedies in accordance with the terms of
Section 11.1(a) hereof.
     11.2 NYSCRF’s Default.
          (a) If NYSCRF has not terminated this Agreement pursuant to any of the
provisions hereof authorizing such termination and NYSCRF defaults hereunder and
fails to perform any of the covenants and/or agreements contained herein which
are to be performed by NYSCRF, Liberty shall be entitled to, at its option, as
its sole and exclusive remedies either (i) seek specific performance of this
Agreement, or (ii) terminate this Agreement.
          (b) Notwithstanding anything in Section 11.2(a) to the contrary,
Liberty will, prior to the exercise of the remedies contained in
Section 11.2(a), give NYSCRF written notice (“Liberty’s Default Notice”)
specifying the nature of such default. Until the date that is five (5)

19



--------------------------------------------------------------------------------



 



days after receipt of Liberty’s Default Notice, NYSCRF may, at its option, elect
to cure such default or waive the option to cure the default; provided, however,
NYSCRF’s failure to give Liberty written notice of its election within this time
period shall be deemed an election by NYSCRF to waive its right to cure the
default. If NYSCRF waives or is deemed to have waived its right to cure the
default, Liberty shall thereafter be entitled to exercise the remedies in
accordance with the terms of Section 11.2(a). If NYSCRF elects to cure the
default specified in Liberty’s Default Notice, NYSCRF shall commence to cure
such default within fifteen (15) days from the date of such election and shall
thereafter diligently pursue such cure to completion within forty-five (45) days
(“NYSCRF’s Cure Period”). If NYSCRF is unable to cure such default within
NYSCRF’s Cure Period to Liberty’s reasonable satisfaction, Liberty may exercise
its remedies in accordance with the terms of Section 11.2(a) hereof.
     11.3 Costs and Expenses; Limitation. In the event of any default or alleged
default by either Liberty or NYSCRF hereunder that results in a party seeking to
exercise its rights or remedies pursuant to Section 11.1 or Section 11.2 above,
the prevailing party under this Agreement shall be able to recover from the
non-prevailing party on demand all actual, reasonable and necessary
out-of-pocket expenses actually paid or incurred by the prevailing party in
connection with the exercise of its remedies hereunder including, without
limitation, reasonable attorneys’ fees. In no event shall either party hereto,
or any direct or indirect partner, member, shareholder, beneficiary, owner or
affiliate thereof, or any officer, director, employee, trustee, or agent of any
of the foregoing or any affiliate or controlling person thereof, be liable to
any indemnified party in contract, tort or otherwise with respect to any
indirect, consequential, punitive or exemplary damages arising from or relating
to this Agreement or any closing document.
     11.4 Limitation of NYSCRF Liability. Notwithstanding anything to the
contrary contained herein or in any other agreement executed in connection
herewith, Liberty and the Company expressly agree that NYSCRF shall not be
liable personally or otherwise for any breach or default by NYSCRF under this
Agreement or any other agreement executed in connection with this Agreement,
except to the extent of, and only to the extent of, the NYSCRF’s Partnership
Interest in the Company. Except only for NYSCRF’s Partnership Interest in the
Company, no assets of NYSCRF may be liened, encumbered, attached, levied or
executed upon to satisfy any liability of or judgment against NYSCRF arising out
of this Agreement or any other agreement executed in connection with this
Agreement. This Section 11.4 shall survive Closing.
     12. RISK OF LOSS
     If, prior to Closing, the Property or any part thereof shall be condemned
or destroyed or materially damaged by fire or other casualty (that is, damage or
destruction that NYSCRF reasonably estimates will cost in excess of [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] to repair or restore or that materially impedes
access to the Property or any material part thereof), NYSCRF shall elect to do
one of the following, which election shall be made not later than the later of
(i) ten (10) days prior to Closing, or (ii) ten (10) days following the date
NYSCRF receives written notice of the condemnation or material damage:
(A) terminate this Agreement as to the Contributed Entity that owns the affected
Parcel only, whereupon the parties shall negotiate an equitable reduction in the
Contribution Amount hereunder or, if the parties do not reach agreement on such
a reduction within thirty (30) days after such casualty, NYSCRF shall be
entitled to terminate this Agreement in its entirety; or (B) consummate the
transaction contemplated by this Agreement without terminating this Agreement as
to the affected Parcel notwithstanding such condemnation, destruction or
material damage. If NYSCRF elects to consummate the

20



--------------------------------------------------------------------------------



 



transaction contemplated by this Agreement without terminating this Agreement as
to the Contributed Entity that owns the affected Parcel, the Company shall be
entitled to receive all of the condemnation proceeds or settle the loss under
all policies of insurance applicable to the destruction or damage and receive
all of the proceeds of insurance applicable thereto, and Liberty shall, at
Closing and thereafter, execute and deliver to the Company all required proofs
of loss, assignments of claims and other similar items. If there is any other
damage or destruction (that is, damage or destruction that NYSCRF reasonably
estimates will cost [The confidential material contained herein has been omitted
and has been separately filed with the Commission.] or less to repair or
restore, or that does not materially impede access to the Property or any
material part thereof), Liberty shall either completely repair or cause to be
repaired such damage prior to Closing in a manner reasonably satisfactory to
NYSCRF or, at NYSCRF’s option, assign all insurance claims pertaining to such
damage or destruction to the Company by executing and delivering to the Company
at Closing and thereafter all required proofs of loss, assignments of claims and
other similar items.
     Notwithstanding anything herein, Liberty shall be entitled to receive and
retain, and shall not be required to assign, any insurance proceeds for loss of
the rents to have been paid prior to Closing.
     13. PROVISIONS REGARDING HAZARDOUS SUBSTANCES
     13.1 Definitions. Unless the context otherwise specifies or requires, the
following terms shall have the respective meanings herein specified:
          (a) The term “Governmental Requirements” shall mean all laws,
ordinances, statutes, codes, rules, regulations, orders and decrees of the
United States, the state, the county, the city, or any other political
subdivision in which the Property is located, and any other political
subdivision, agency or instrumentality exercising jurisdiction over Liberty or
the Property, including Hazardous Materials Laws.
          (b) The term “Hazardous Materials” shall mean (i) any “hazardous
waste” as defined by the Resource Conservation and Recovery Act of 1976 (42
U.S.C. Section 6901 et seq.), as amended from time to time, and regulations
promulgated thereunder (“RCRA”); (ii) any “hazardous substance” as defined by
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C. Section 9601 et seq.), as amended from time to time, and regulations
promulgated thereunder (“CERCLA”) (including petroleum-based products as
described therein); (iii) other petroleum and petroleum-based products;
(iv) asbestos in any quantity or form which would subject it to regulation under
any applicable Hazardous Materials Law (hereinafter defined); (v)
polychlorinated biphenyls; (vi) any substance, the presence of which on the
Property is prohibited by any Hazardous Materials Law; (vii) any “extremely
hazardous substance” or “hazardous chemical” as those terms are defined in the
Emergency Planning and Community Right-To-Know Act (42 U.S.C. Section 11001 et
seq.) as amended from time to time, and regulations promulgated thereunder
(“EPCRA”); (viii) any “chemical substance” as that term is defined in the Toxic
Substances Control Act (15 U.S.C. Section 2601) as amended from time to time,
and regulations promulgated thereunder (“TSCA”); (ix) any hazardous substances
identified under the law of the state in which the Property is located; and
(x) any other substance, including toxic substances, that, by any Hazardous
Materials Laws, requires special handling in its collection, storage, treatment,
management, recycling or disposal. Hazardous Materials shall not include
consumer products, office supplies, and cleaning and maintenance supplies stored
and used in the ordinary course of operation of the Property and in compliance
with applicable Hazardous Materials Laws.

21



--------------------------------------------------------------------------------



 



          (c) The term “Hazardous Materials Laws” shall mean all Governmental
Requirements, including, without limitation, RCRA and CERCLA, relating to the
handling, storage, existence of or otherwise regulating any hazardous wastes,
hazardous substances, toxic substances, radioactive materials, pollutants,
chemicals, contaminants or industrial substances or relating to the removal or
remediation of any of the foregoing.
          (d) “Losses” means any and all losses, liabilities, damages (whether
actual, consequential, punitive or otherwise denominated), demands, claims,
actions, judgments, causes of action, assessments, fines, penalties, costs, and
out-of-pocket expenses (including, without limitation, attorneys’ fees and the
fees of environmental consultants), of any and every kind or character,
foreseeable and unforeseeable, liquidated and contingent, proximate and remote.
          (e) The terms “release,” “disposal,” “storage” and “treatment” shall
have the meaning set forth in CERCLA, RCRA, the regulations promulgated
thereunder and any other similar Hazardous Materials Laws.
     13.2 Liberty’s Environmental Representations and Warranties. Liberty hereby
represents and warrants to NYSCRF that except as set forth on Exhibit I or in
those certain Phase I Environmental Site Assessments delivered to NYSCRF by
Liberty and listed on Schedule 13.2 attached hereto (collectively, the
“Environmental Reports”):
          (a) Liberty has not received any written notice of any civil, criminal
or administrative suit, claim, hearing, violation, investigation, proceeding or
demand against the Property or against Liberty or the Company with respect to
the Property relating in any way to a release or use of Hazardous Materials or
compliance with Hazardous Materials Laws.
          (b) Liberty has received no written notice that the Property violates
Hazardous Materials Laws.
          (c) To Liberty’s actual knowledge, there are no under ground storage
tanks at the Property.
          (d) Liberty has received no written notice asserting that there are
Hazardous Materials on, in or under the Property in violation of any Hazardous
Materials Laws.
          (e) The Property has never been used by Liberty, or to Liberty’s best
knowledge, by any third parties, to generate, treat, store, dispose of or
transport Hazardous Materials in quantities that require remediation under, or
are otherwise in violation of, any Hazardous Materials Laws.
     13.3 Environmental Covenant. Liberty shall not knowingly conduct or
authorize Hazardous Materials Contamination at the Property occurring after the
date hereof and on or prior to the Closing Date, and shall promptly notify
NYSCRF in writing of any existing or pending investigation or inquiry by any
governmental authority in connection with any Hazardous Materials Laws relating
to the Property of which Liberty has received written notice or has actual
knowledge (as defined in Section 4.3).
     13.4 Environmental Indemnification.
          (a) Liberty hereby agrees to indemnify, defend and hold harmless
NYSCRF and the Company from and against any Losses arising out of any material
misrepresentation by Liberty in the representations and warranties set forth in
Section 13.2 or by any willful breach of the covenants set forth in
Section 13.3.

22



--------------------------------------------------------------------------------



 



          (b) Assumption of Defense.
               (i) If a party entitled to indemnification hereunder (the
“Indemnified Party”) notifies the party liable for such indemnification (the
“Indemnifying Party”) of any claim, demand, action, administrative or legal
proceeding, investigation or allegation adverse to the Indemnified Party and as
to which the indemnity provided for in Section 13.4(a) applies (a “Potential
Claim”), Indemnifying Party shall assume on behalf of Indemnified Party and
conduct with due diligence and in good faith the investigation and defense
thereof and the response thereto and shall be entitled, at Indemnifying Party’s
sole discretion, to settle or otherwise dispose of any such Potential Claim;
provided, that Indemnifying Party shall have the right to cure such matter that
is the subject of the Potential Claim (subject to the rights of the owner of the
Property at the time of such cure to approve the manner of such cure) if such
cure will not result in additional liability or material loss of rights to
Indemnified Party, and provided further that Indemnified Party have the right to
be represented by advisory counsel of its own selection and at its own expense;
and provided further, that if any such claim, demand, action, proceeding,
investigation or allegation involves both Indemnifying Party and Indemnified
Party and Indemnified Party shall have reasonably concluded that there may be
legal defenses available to it which are inconsistent with or in addition to
those available to Indemnifying Party, then Indemnified Party shall have the
right to select separate counsel reasonably acceptable to Indemnifying Party to
participate in the investigation and defense of and response to such claim,
demand, action, proceeding, investigation or allegation on its own behalf at
Indemnifying Party’s expense.
               (ii) If any claim, demand, action, proceeding, investigation or
allegation arises as to which the indemnity provided for in this Section 13.4
applies, and Indemnifying Party fails to assume as soon as reasonably practical
the defense of Indemnified Party, then Indemnified Party may contest (or, with
the prior written consent of Indemnifying Party, settle) the claim, demand,
action, proceeding, investigation or allegation at Indemnifying Party’s expense
using counsel selected by Indemnified Party and reasonably acceptable to
Indemnifying Party.
          (c) Notice of Losses. If Indemnified Party receives a written notice
of Losses that Indemnified Party believes are covered by this Section 13.4, then
Indemnified Party shall promptly furnish a copy of such notice to Indemnifying
Party. The failure to so provide a copy of the notice to Indemnifying Party
shall not excuse Indemnifying Party from its obligations under this
Section 13.4; provided, that if Indemnifying Party is unaware of the matters
described in the notice and such failure renders unavailable defenses that
Indemnifying Party might otherwise assert, or precludes actions that
Indemnifying Party might otherwise take to minimize its obligations hereunder,
then Indemnifying Party shall be excused from its obligation to indemnify
Indemnified Party against assessments, fines, costs and expenses, if any, which
would not have been incurred but for such failure. For example, if Indemnified
Party fails to provide Indemnifying Party with a copy of a notice of an
obligation covered by the indemnity set out in Sections 13.4(a) and Indemnifying
Party is not otherwise already aware of such obligation, and if as a result of
such failure Indemnified Party becomes liable for penalties and interest covered
by the indemnity in excess of the penalties and interest that would have accrued
if Indemnifying Party had been promptly provided with a copy of the notice, then
Indemnifying Party will be excused from any obligation to Indemnified Party to
pay the excess and Indemnified Party shall indemnify Indemnifying Party with
respect to any such excess.
          (d) Rights Cumulative. The rights of NYSCRF and the Company under this
Article 13 shall be in addition to any other rights and remedies of NYSCRF and
the Company against Liberty pursuant to CERCLA and NYSCRF and the Company each
expressly retain any right of reimbursement or contribution thereunder.

23



--------------------------------------------------------------------------------



 



     14. NO ASSUMPTION
     14.1 No Assumption. The Company is not and is not deemed to be, a successor
of Liberty, it being understood that Liberty is contributing to and the Company
is acquiring only the Contributed Interests and the Purchase Money Loan
Documents, subject to the Merger Loan, the Liberty Loan and the Assumed
Financing, and the rights and obligations arising thereunder; and it is
expressly understood and agreed that, except as may otherwise be expressly
provided in this Agreement and in the documents delivered at the Closing, NYSCRF
has not and does not hereby assume or agree to assume any liability whatsoever
of Liberty.
     15. NOTICES
     15.1 Notices. Any notice, request, demand, instruction or other
communication to be given to either party hereunder, except those required to be
delivered at the Closing, shall be in writing, and shall be deemed to be
delivered (a) upon receipt, if delivered by facsimile, (b) upon receipt or
rejection if sent by hand delivery or (c) upon delivery to a nationally
recognized overnight air courier service such as UPS or Federal Express, each
addressed as follows:

              If to NYSCRF:  
New York State Common Retirement Fund
       
c/o Office of the State Comptroller
       
59 Maiden Lane, 30th Floor
       
New York, NY 10038-4502
       
Attn: Assistant Comptroller for Real Estate
       
Fax No.: 212-383-1331
       
Telephone No.: 212-383-1508
       
 
    with additional copies to:  
New York State Common Retirement Fund
       
c/o Office of the State Comptroller
       
59 Maiden Lane, 30th Floor
       
New York, NY 10038-4502
       
Attn: Assistant Deputy Counsel
       
Fax No.: 212-681-1331
       
Telephone No.: 212-383-1330
       
 
    with additional copies to:  
Heitman Capital Management LLC
       
191 North Wacker Drive
       
Suite 2500
       
Chicago, IL 60606
       
Attn: Jerome Claeys
       
Fax No.: 312-251-5445
       
Telephone No.: 312-541-6740
       
 
    with additional copies to:  
Cox, Castle & Nicholson LLP
       
2049 Century Park East, 28th Floor
       
Los Angeles, CA 90067-3284
       
Attn: Amy H. Wells, Esq.
       
Fax No.: 310-277-7889
       
Telephone No.: 310-284-2233

24



--------------------------------------------------------------------------------



 



              and with additional copies to:  
Heitman Capital Management LLC
       
191 North Wacker Drive
       
Suite 2500
       
Chicago, IL 60606
       
Attn: Anthony Ferrante
       
Fax No.: (312) 541-6789
       
Telephone No.: (312) 251-5458
       
 
    If to Liberty:  
Liberty Property Limited Partnership
       
500 Chesterfield Parkway
       
Malvern, Pennsylvania 19355
       
Attention: Mr. Michael T. Hagan
       
Fax: 610-644-4129
       
Phone No: (610) 648-1716
       
 
    with additional copies to:  
Wolf Block Schorr and Solis-Cohen LLP
       
1650 Arch Street, 22nd Floor
       
Philadelphia, Pennsylvania 19103-2097
       
Attention: Herman C. Fala, Esquire
       
Fax: 215-405-2976
       
Phone No.: 215-977-2076

Any notice under this Agreement delivered prior to Closing by Liberty to NYSCRF
or by NYSCRF to Liberty shall be deemed to be simultaneously delivered to and
received by the Company.
     16. MISCELLANEOUS
     16.1 Entire Agreement. This Agreement and the exhibits attached hereto
contain the entire agreement between the parties and supersede all prior and
contemporaneous agreements or understandings. No modification or amendment of
this Agreement shall be of any force or effect unless made in writing and
executed by NYSCRF, Liberty and the Company.
     16.2 Counterparts. This Agreement may be executed in any number of
counterparts which together shall constitute the agreement of the parties.
     16.3 Time of the Essence Time is of the essence with respect to the
performance of all obligations provided herein and the consummation of all
transactions contemplated hereby.
     16.4 Assignment. This Agreement, and the rights and obligations of NYSCRF
hereunder, may be assigned by NYSCRF at any time without the consent of Liberty
to any wholly owned affiliate of NYSCRF. Upon any such assignment by NYSCRF,
NYSCRF shall remain liable for all of its obligations hereunder. In the event of
any such assignment, Liberty agrees to close the transaction contemplated
hereunder with the assignee of NYSCRF. Liberty may not assign this Agreement
without the prior written consent of NYSCRF.

25



--------------------------------------------------------------------------------



 



     16.5 Dates. Whenever any determination is to be made or action is to be
taken on a date specified in this Agreement, if such date shall fall on
Saturday, Sunday or legal holiday under the laws of the Commonwealth of Virginia
or District of Columbia, then in such event said date shall be extended to the
next day which is not a Saturday, Sunday or legal holiday. All references in
this Agreement to “the date hereof,” “the date of this Agreement” or similar
references shall be deemed to refer to the date on which this Agreement has been
executed and delivered by Liberty and NYSCRF.
     16.6 Binding on Successors and Assigns. This Agreement and the terms and
provisions hereof shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns whenever the
context so requires or admits.
     16.7 Records. NYSCRF shall not file this Agreement, nor any memorandum
hereof, in any public records without the prior written consent of Liberty, and
any such memorandum which is filed without such consent shall be, in Liberty’s
sole discretion, automatically deemed null and void; provided that Liberty may
file a copy of this Agreement as an exhibit to a filing it may make with the
Securities and Exchange Commission (the “SEC”).
     16.8 Confidentiality and Public Disclosure. NYSCRF shall hold, and shall
instruct all of its employees and agents to hold, all information furnished to
it pursuant to this Agreement, and all information which it obtains pursuant to
its inspection, testings and investigations undertaken in connection herewith in
confidence except as and to the extent required by law. Liberty and NYSCRF
covenant and agree that, prior to Closing, they will not issue any press
releases or otherwise disclose the existence or terms of this Agreement and that
they will each hold this Agreement and the particulars thereof and the parties
thereto in confidence, except with the reasonable approval of the other party
hereto and except as may be required by law, provided that the foregoing will
not restrict the ability of Liberty to file this Agreement (and some or all of
the exhibits) as an exhibit to a filing it may make with the SEC and to make
disclosures regarding the transactions provided for by this Agreement to the
extent Liberty reasonably believes necessary to enable Liberty to comply with
securities laws and SEC regulations, the rules of any stock exchange, or the
requirements of any filing or registration made by Liberty Property Trust as the
issuer of publicly traded securities or as part of information provided to its
investors and/or financial analysts. Liberty and NYSCRF shall work to prepare a
joint press release, to be issued at Closing, respecting the transactions
contemplated by this Agreement.
     16.9 Termination. Upon any termination permitted under the terms of this
Agreement, NYSCRF and Liberty shall be automatically released and discharged
from all further liability and obligations under and in connection with this
Agreement, subject however, to the express provisions of this Agreement that
provide for survival of certain agreements and indemnities. No termination of
this Agreement shall be effective unless executed by the terminating party and
delivered to the other party.
     16.10 Reporting Person. The Title Company is hereby designated as the
“Reporting Person” pursuant to Section 6045 of the Code and the regulations
promulgated thereunder.
     16.11 Paragraph Headings. .The paragraph headings contained in the
Agreement are for convenience only and shall in no way enlarge or limit the
scope or meaning of the various and several paragraphs hereof.
     16.12 Facsimile Signatures. Executed facsimile or electronically delivered
copies of this Agreement shall be binding upon the parties herein, and facsimile
or electronically delivered signatures appearing hereon shall be deemed to be
original signatures. Following execution by facsimile or electronic delivery by
both parties, NYSCRF shall execute four (4) originals of this Agreement and
forward them by overnight courier to Liberty; Liberty shall execute such

26



--------------------------------------------------------------------------------



 



counterparts and deliver two of the same to NYSCRF the day following receipt
thereof from NYSCRF.
     16.13 Exculpation.
          (a) No recourse shall be had for any obligation of Liberty under this
Agreement or under any document executed in connection herewith or pursuant
hereto, or for any claim based thereon or otherwise in respect thereof, against
any past, present or future trustee, partner, officer or employee of Liberty,
whether by virtue of any statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability being expressly waived
and released by NYSCRF and the Company and all parties claiming by, through or
under NYSCRF or the Company.
          (b) No recourse shall be had for any obligation of NYSCRF under this
Agreement or under any document executed in connection herewith or pursuant
hereto, or for any claim based thereon or otherwise in respect thereof, against
any past, present or future trustee, shareholder, officer or employee of NYSCRF,
whether by virtue of any statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability being expressly waived
and released by Liberty and the Company and all parties claiming by, through or
under Liberty or the Company.
     16.14 AS IS. THE PROPERTY IS BEING CONVEYED TO THE COMPANY (BY CONTRIBUTION
OF THE CONTRIBUTED INTERESTS AND PURCHASE OF THE PURCHASED INTERESTS) ON AN “AS
IS, WHERE IS” BASIS, AND LIBERTY MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED, WITH RESPECT TO THE PROPERTY, THE PHYSICAL CONDITION, FITNESS FOR
USE, TITLE OR ANY OTHER MATTER RELATING TO THE PROPERTY, EXCEPT AS EXPRESSLY AND
SPECIFICALLY SET FORTH IN THIS AGREEMENT. NYSCRF REPRESENTS THAT IT IS
KNOWLEDGEABLE OF REAL ESTATE AND THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE,
THAT OF NYSCRF’S CONSULTANTS, AND THE REPRESENTATIONS AND WARRANTIES OF LIBERTY
CONTAINED IN THIS AGREEMENT, SUBJECT, HOWEVER, TO THE LIMITATIONS CONTAINED
HEREIN UPON SUCH REPRESENTATIONS AND WARRANTIES, AND THAT LIBERTY HAS OR SHALL
HAVE AFFORDED NYSCRF WITH A FULL AND COMPLETE OPPORTUNITY TO MAKE ITS OWN
INDEPENDENT INVESTIGATION OF THE PROPERTY AND ALL MATTERS PERTAINING THERETO
DURING THE INSPECTION PERIOD INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF AND, UPON CLOSING, SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY NYSCRF’S INSPECTIONS AND
INVESTIGATIONS. NYSCRF ACKNOWLEDGES AND AGREES THAT, UPON CLOSING, LIBERTY SHALL
CONVEY TO THE COMPANY, BY CONVEYANCE OF THE CONTRIBUTED INTERESTS, THE PROPERTY
“AS IS, WHERE IS” WITH ALL FAULTS, AND THERE ARE NO ORAL AGREEMENTS, WARRANTIES
OR REPRESENTATIONS (EXCEPT AS HEREIN SPECIFICALLY PROVIDED), COLLATERAL TO OR
AFFECTING ANY OF THE PROPERTY BY LIBERTY, ANY AGENT OF LIBERTY OR ANY THIRD
PARTY. NYSCRF EXPRESSLY AGREES THAT THE TERMS AND CONDITIONS OF THIS PARAGRAPH
SHALL SURVIVE THE CLOSING OR TERMINATION OF THIS AGREEMENT AND NOT MERGE THEREIN
AND LIBERTY IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN
STATEMENTS, REPRESENTATIONS, OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED
BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE,

27



--------------------------------------------------------------------------------



 



SERVANT OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED
TO IN THIS AGREEMENT.
     16.15 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware and the laws of the
United States applicable to transactions in Virginia and the District of
Columbia without regard to the principles of conflicts of laws of any
jurisdiction.
     16.16 Receipt of Written Notice Defined. Whenever in this Agreement the
statement is made that Liberty has or has not received written notice of certain
matters (such as, by way of example and not limitation, in Sections 4.1(b) or
13), “receipt of written notice” by Liberty, and words of similar import, shall
mean the receipt of written notice by Liberty Property Trust or Liberty prior to
the closing of the REIT Merger, and under no circumstances shall delivery of
written notice to Republic Property Trust or its affiliates prior to the
completion of the REIT Merger be deemed or imputed to be receipt of written
notice by Liberty for purposes of this Agreement or the transactions
contemplated hereby.

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Contribution Agreement
as of the dates set forth below.
     EXECUTED by NYSCRF on the 4th day of October , 2007.

            NEW YORK STATE COMMON RETIREMENT FUND


Thomas P. Dinapoli, Comptroller of the
State of New York, as Trustee of the
Common Retirement Fund
      By:   /s/ NICK SMIRENSKY         Name:   Nick Smirensky        Title:  
Deputy Comptroller   

 



--------------------------------------------------------------------------------



 



         

     EXECUTED by Liberty on the 1st day of October , 2007.

                  LIBERTY:    
 
                LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited
partnership    
 
           
 
  By:   Liberty Property Trust, its general partner    
 
           
 
  By:   /s/ MICHAEL T. HAGAN    
 
  Name:  
 
MICHAEL T. HAGAN    
 
  Title:   CHIEF INVESTMENT OFFICER    
 
           
 
  By:   /s/ WILLIAM P. HANKOWSKY    
 
  Name:  
 
WILLIAM P. HANKOWSKY    
 
  Title:   CHAIRMAN, PRESIDENT AND CEO    

 



--------------------------------------------------------------------------------



 



     EXECUTED by the Company on the 1st       day of       October_, 2007.

                  THE COMPANY:    
 
                LIBERTY WASHINGTON, LP    
 
                By: Liberty Washington Venture, LLC, its general partner    
 
                By: Liberty Property Limited Partnership, its sole member    
 
                By: Liberty Property Trust, its general partner    
 
           
 
  By:   /s/ MICHAEL T. HAGAN    
 
  Name:  
 
MICHAEL T. HAGAN    
 
  Title:   CHIEF INVESTMENT OFFICER    
 
           
 
  By:   /s/ WILLIAM P. HANKOWSKY    
 
  Name:  
 
WILLIAM P. HANKOWSKY    
 
  Title:   CHAIRMAN, PRESIDENT AND CEO    

 



--------------------------------------------------------------------------------



 



     The undersigned hereby acknowledges receipt of a fully executed original
counterpart of this Agreement and agrees to perform the functions of Title
Company hereunder as of the 2nd day of Oct, 2007. The undersigned further
assumes the duties of the “Reporting Person” as described in Section 6045 of the
Code and the regulations promulgated thereunder.

                  TITLE COMPANY:    
 
                COMMONWEALTH LAND TITLE INSURANCE COMPANY    
 
           
 
  By:   /s/ ANDREA B. CONNORS    
 
  Name:  
 
ANDREA B. CONNORS    
 
  Title:   VP/OFFICE MANAGER    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PARCELS, ENTITIES, GROSS ASSET VALUE OF INTERESTS, PERMANENT FINANCING

                                              GROSS ASSET                
CONTRIBUTED     VALUE OF     PERMANENT   PARCEL   ENTITY   INTERESTS    
INTERESTS     FINANCING  
Pender Business Park
  RKB Pender LLC     100 %   $ [*]     $ [*]  
3922-28 Pender Drive,
Fairfax, VA

                           
Corporate Pointe IV
  RKB CP IV LLC     100 %   $ [*]     $ [*]  
14111 Park Meadow Drive,
Chantilly, VA
                           
The Republic Building
  RPT 1425 Investors, L.P.*   (Purchased Entity )*****   $ [*]     $ [*]  
1425 New York Avenue, NW
  RPLP I, LLC                        
Washington, DC
                           
Corporate Oaks
  RKB Corporate Oaks LLC     100 %   $ [*]     $ [*]  
625 Herndon Parkway,
Herndon, VA
                           
WillowWood I and II
  RPB WillowWood I LLC     100 %   $ [*]     $ [*]  
10300 and 10306 Eaton
  and     100 %                
Place, Fairfax, VA
  WillowWood II LLC                        
Republic Park (1 - 7)
  Republic Park LLC     100 %   $ [*]     $ [*]  
13605-15-25-35-45-55-65
Dulles Technology Drive,
Herndon, VA
Republic Park (8)
13461 Sunrise Valley
Drive, Herndon, VA
                           
Lakeside I & II
  RKB Lakeside LLC**     99.9 %   $ [*]     (allocation of the
14104 and 14120
  RKB Lakeside Manager LLC     100 %           [*]
Newbrook Drive,
Chantilly,VA

                      Liberty Loan applicable to this Parcel)
WillowWood III and IV
  RKB WillowWood LLC***     99 %   $ [*]     (allocation of the
10304 and 10302 Eaton Place,
  RKB WillowWood Manager LLC     100 %           [*]
Fairfax, VA
                      Liberty Loan applicable to this Parcel)
President’s Park I, II & III
  RPT President’s Park LLC****     99 %   $ [*]          
13861 Sunrise Valley Drive
  RPT Presidents Park Manager LLC     100 %                
13865 Sunrise Valley Drive
2525 Network Place
Herndon, VA
                           
1129 20th Street, NW
  Republic 20th Street, LLC   (Purchased Entity )*****   $ [*]          
Washington, DC
                       
 
              TOTAL:        
 
                         
 
              $ [*]          

      *  
The Republic Building is owned by RPT 1425 New York Avenue LLC, of which RPT
1425 Holdings LLC is the sole member. RPT 1425 Investors, L.P. is the sole
member of RPT 1425 Holdings LLC.
  **  
Lakeside I & II are owned by RKB Lakeside LLC. RKB Lakeside Manager LLC owns the
remaining 0.1% interest in RKB Lakeside LLC.
  ***  
WillowWood III & IV are owned by RKB Willow Wood LLC. RKB Willow Wood Manager
LLC owns the remaining 1% interest in RKB WillowWood LLC.
  ****  
RPT Presidents Park LLC owns 100% of the interests in Presidents Park I LLC,
Presidents Park II LLC and Presidents Park III LLC, which entities own
Presidents Park I, II & III, respectively. RPT Presidents Park Manager LLC owns
the remaining 1% interest in RPT Presidents Park LLC.
  *****  
Not a Contributed Entity.

 

      *  
The confidential information contained herein has been omitted and separately
filed with the Staff.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LEGAL DESCRIPTIONS

[omitted]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
(Reserved)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
DUE DILIGENCE ITEMS
[The confidential information contained herein has been omitted and separately
filed with the Staff.]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT OF CONTRIBUTED INTERESTS
[omitted]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
PARTNERSHIP AGREEMENT
[see Exhibit 10.18]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
MANAGEMENT AND LEASING AGREEMENT
[see Exhibit A to Exhibit 10.18]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
REQUIRED APPROVALS
Lender approval of assumption by the Company of the Assumed Financing.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
ENVIRONMENTAL MATTERS EFFECTING THE PROPERTY
BUT NOT DISCLOSED IN THE ENVIRONMENTAL REPORTS
[The confidential treatment contained herein has been omitted and separately
filed with the Staff.]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF ESTOPPEL CERTIFICATE
[omitted]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
LIBERTY LOAN ASSIGNMENT

 

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF LOAN
THIS AGREEMENT, made this 4th day of October, 2007, between Liberty Property
Limited Partnership, a Pennsylvania limited partnership, as successor by merger
to Republic Property Limited Partnership, a Delaware limited partnership, having
its principal business office at 500 Chesterfield Parkway, Malvern, PA 19355
(“Assignor”), Liberty Washington, LP a Delaware limited partnership, having its
principal business office at 500 Chesterfield Parkway, Malvern, PA 19355
(“Assignee”) and Liberty Washington Venture, LLC, having its principal business
office at 500 Chesterfield Parkway, Malvern, PA 19355 (“Lender”).
BACKGROUND OF THE TRANSACTION
A. Lender made a loan (“Loan”) in the sum of Fifty Nine Million Five Hundred
Thousand Dollars ($59,500,000) to Assignor evidenced by a $59,500,000 Mortgage
Note dated October 4, 2007 (“Note”) from Assignor to Lender.
B. The Note is secured by a Loan and Security Agreement dated October 4, 2007
(the “Loan Agreement”) by which Assignor pledged all of Assignor’s right, title
and interest in the outstanding membership interest of RKB Lakeside LLC and RKB
WillowWood LLC (the “Pledged Interests”). The Note and Loan Agreement are
collectively called the “Loan Documents”.
C. Assignor and Assignee have entered into a Contribution Agreement dated
October 4, 2007 pursuant to which Assignor has agreed to contribute to Assignee,
among other things, the Pledged Interests, subject to the Loan.
NOW THEREFORE, Assignee, and Assignor, intending to be legally bound hereby and
for good and valuable consideration, receipt of which is hereby acknowledged,
covenant and agree as follows:
1. Assignment and Assumption of Loan.
(a) Assignor hereby assigns and Assignee hereby accepts and assumes all of
Assignor’s rights and obligations under the Loan Documents (including, without
limitation, the obligation to pay all installments of principal and interest and
other sums which are due or become due thereunder), and Assignee hereby agrees
that Lender may enforce directly against Assignee all of the obligations under
the Loan Documents as if Assignee were the original signatory to the Loan
Documents.
(b) Lender hereby releases Assignor from all obligations under the Loan
Documents whether arising before or after the date hereof.
2. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and there successors and assigns.
3. Amendment. This Agreement may not be amended or modified except in a writing.
4. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware.
[SIGNATURES FOLLOW ON NEXT PAGE]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            ASSIGNOR:

LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership
      By:   Liberty Property Trust, its general partner                    
By:           Name:           Title:        

            ASSIGNEE:

LIBERTY WASHINGTON, LP, a Delaware limited
partnership

By: Liberty Washington Venture, LLC, its general
partner

By: Liberty Property Limited Partnership, its sole
member

By: Liberty Property Trust, its general partner
      By:           Name:           Title:        

[Signatures continue on next page]

 

 



--------------------------------------------------------------------------------



 



[Continuation of signatures to the Assignment and Assumption of Loan]

            LENDER:


LIBERTY WASHINGTON VENTURE, LLC, a Delaware limited liability company

By: Liberty Property Limited Partnership, its sole member

By: Liberty Property Trust, its general partner
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT L
TERMS OF THE LIBERTY LOAN

     
Loan Amount:
  $59,500,000
 
   
Interest Rate:
  5.25% per annum.
 
   
Loan Term:
  September 1, 2008 [note: 60 days beyond longer of the defeased loans]
 
   
Prepayment:
  Permitted in whole or in part at any time without penalty.
 
   
Amortization:
  None.
 
   
Compounding:
  None.
 
   
Reserves:
  None.
 
   
Recourse:
  Non-Recourse.
 
   
Security:
  Pledge of interests in RKB Lakeside LLC and RKB WillowWood LLC.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(b)(ii)
ADDITIONAL CLOSING PROCEDURES
1. First, prior to completion of the Merger (as defined in Section 5.1(a)) the
Company shall enter into one or more agreements with Republic Property Limited
Partnership (“RPLP”) whereby RPLP agrees to sell, and the Company agrees to
purchase, 100% of RPLP’s ownership interests in Republic 20th Street LLC, a
Delaware limited liability company, RPLP I LLC, a Delaware limited liability
company, and RPT 1425 Investors, LP, a Delaware limited partnership, for a
combined purchase price (the “Purchase Price”) of $76,540,000.00. The interests
to be conveyed pursuant to this Paragraph are referred to herein collectively as
the “Purchased Interests”. The Purchased Interests and the Contributed Interests
are sometimes referred to herein collectively as the “Interests”. Republic 20th
Street LLC, RPLP I LLC and RPT 1425 Investors, LP are referred to herein
collectively as the “Purchased Entities”.
2. Second, prior to completion of the Merger, the Company shall close on the
purchase of the Purchased Interests. The consideration for such purchase shall
be a purchase money promissory note from the Company to RPLP in the amount of
the Purchase Price. The promissory note described in this Paragraph is referred
to herein as the “Purchase Money Note”). Immediately upon issuance of the
Purchase Money Note, Liberty shall use diligent efforts to cause RPLP to convey
the Purchased Interests to the Company. The Purchase Money Note will be
non-recourse to the Company and shall be secured by a pledge from the Company of
its ownership interests in Republic 20th Street LLC and Liberty Property
Philadelphia Limited Partnership. The Purchase Money Note, together with the
corresponding security agreement and other applicable loan documents, if any,
are referred herein collectively as the “Purchase Money Loan Documents”. The
Company’s Partnership Agreement shall provide that Liberty will contribute 25%
of any amounts payable under the Purchase Price to the Company if, as and when
the amounts payable under the Purchase Money Note become due.
3. Third, prior to completion of the Merger, Liberty shall cause the LLC to make
a loan to RPLP (the “Liberty Loan”) in the amount of $59,500,000.00 and
reflecting the business terms set forth on Exhibit L attached hereto. The
Liberty Loan shall be non-recourse to RPLP, secured by a pledge from RPLP if its
interests in RKB Lakeside LLC, a Delaware limited liability company (“Lakeside,
LLC”), and RKB WillowWood LLC, a Delaware limited liability company
(“Willowwood, LLC”), and evidenced by a promissory note and a loan and security
agreement from RPLP to the LLC (collectively, the “Liberty Loan Documents”).
Prior to completion of the Merger, Liberty shall use diligent efforts to cause
RPLP to apply the proceeds of the Liberty Loan to defease the existing mortgage
loans currently held by Lakeside, LLC and WillowWood, LLC.
4. Fourth, prior to completion of the Merger, the Company shall make a loan to
Liberty in an amount equal to $415,063,748.00 (the “Merger Loan”), which shall
be fully recourse to Liberty and evidenced by a promissory note from Liberty to
the Company. Liberty shall loan a portion of the Merger Loan proceeds to its
general partner, Liberty Property Trust, and thereafter Liberty and Liberty
Property Trust shall use the proceeds of the Merger Loan to complete the Merger.

 

 



--------------------------------------------------------------------------------



 



5. Fifth, immediately after completion of the Merger, Liberty shall contribute,
convey and assign the Contributed Interests and the Purchase Money Loan
Documents to the Company, subject to the Liberty Loan and in satisfaction of the
Merger Loan, to the extent thereof, and the balance as a contribution to the
capital of the Company, and otherwise in accordance with the terms of this
Agreement. Contemporaneously with the contribution of the Contributed Interests
to the Company, Liberty shall assign, and the Company shall assume, all of
LPLP’s interests and obligations as borrower under the Liberty Loan Documents,
including the obligation to make payments under the note evidencing the Liberty
Loan. The Contributed Interests shall be free and clear of all liens, security
interests, pledges, assignments, claims, options, encumbrances, charges,
commitments, and equitable interests or rights of others, of any kind
whatsoever, other than the Liberty Loan. The Property owned, directly or
indirectly, by the Entities shall be free and clear of all mortgages and other
liens and encumbrances (other than the Assumed Financing and the exceptions
shown on the marked up title commitments previously delivered to NYSCRF, and
neither the Company nor NYSCRF shall incur any costs of removing any such
mortgages, liens or encumbrances.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.4
MORTGAGE LOANS
ASSUMED FINANCING

          PROPERTY   AMOUNT  
 
     
Pender Business Park
  $ [*]  
3922-28 Pender Drive,
Fairfax, VA
       
 
       
Corporate Pointe IV
  $ [*]  
14111 Park Meadow
Drive, Chantilly, VA
       
 
       
The Republic Building
  $ [*]  
1425 New York Avenue,
NW
Washington, DC
       
 
       
Corporate Oaks
  $ [*]  
625 Herndon Parkway,
Herndon, VA
       
 
       
WillowWood I and II,
  $ [*]  
10300 and 10306 Eaton
Place, Fairfax, VA
       
 
       
Republic Park (1 - 7)
  $ [*]  
13605-15-25-35-45-55-65
Dulles Technology Drive,
Herndon, VA

Republic Park (8)
13461 Sunrise Valley
Drive, Herndon, VA
       

 

      *   The confidential information contained herein has been omitted and
separately filed with the Staff.

 

 



--------------------------------------------------------------------------------



 



SATISFIED LOANS

          PROPERTY   AMOUNT  
 
     
WillowWood III and IV
  $ [*]  
10304 and 10302 Eaton
Place, Fairfax, VA
(To be defeased)
       
Lakeside I & II
  $ [*]  
14104 and 14120
Newbrook Drive, Chantilly,
VA
(To be defeased)
       
1129 20th Street, NW
  $ [*]  
Washington, DC
  (Construction
(To be repaid)
  Loan)

REVOLVING LINE OF CREDIT

         
Presidents Park I, II & III
  $ [*]  
13861 Sunrise Valley Drive
13865 Sunrise Valley Drive
2525 Network Place
Herndon, VA
(To be repaid)
       

 

      *   The confidential information contained herein has been omitted and
separately filed with the Staff.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(b)(ii)
MATERIAL LITIGATION
Litigation disclosed by the Proxy Statement of Republic Property Trust dated
August 27, 2007.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(b)(vii)
OUTSTANDING OBLIGATIONS UNDER TENANT LEASES
[The confidential information contained herein has been omitted and separately
filed with the Staff.]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(a)(viii)
MATTERS RESPECTING TENANT LEASES
[The confidential information contained herein has been omitted and separately
filed with the Staff.]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4(j)
LIBERTY OBLIGATION
TENANT IMPROVEMENTS; LEASING COMMISSIONS
[The confidential information contained herein has been omitted and separately
filed with the Staff.]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 13.2
ENVIRONMENTAL REPORTS
[The confidential information contained herein has been omitted and separately
filed with the Staff.]

 

 